                  UNITED STATES DISTRICT COURT
                 SOUTHERN DISTRICT OF NEW YORK


                                Case No. 18-CV-02463 (ALC)

                                CLASS ACTION

IN RE SHANDA GAMES LIMITED      SECOND AMENDED CLASS ACTION
SECURITIES LITIGATION           COMPLAINT FOR VIOLATIONS
                                OF THE FEDERAL SECURITIES LAWS

                                Jury Trial Demanded
                                               TABLE OF CONTENTS


I.     NATURE OF THE ACTION ............................................................................................. 1

II.    JURISDICTION AND VENUE ......................................................................................... 9

III.   PARTIES AND OTHER KEY ACTORS ........................................................................ 10

       A.       Plaintiff ................................................................................................................. 10

       B.       Defendants ............................................................................................................ 11

       C.       Shanda Interactive ................................................................................................. 14

       D.       Special Committee ................................................................................................ 14

       E.       Buyer Group.......................................................................................................... 15

IV.    SUBSTANTIVE ALLEGATIONS .................................................................................. 16

       A.       Overview of Shanda’s Business............................................................................ 16

       B.       Shanda’s IPO and Listing on the NASDAQ ......................................................... 19

       C.       Shanda’s Focus Shifts to the Lucrative Mobile Game Market ............................. 21

       D.       Shanda Develops Mir II Mobile ........................................................................... 23

       E.       Shanda Explores a Going Private Transaction...................................................... 30

       F.       Shanda Accepts the Going Private Offer .............................................................. 34

       G.       Shanda Publishes the Initial Proxy ....................................................................... 36

                1.         Financial Projections ................................................................................. 37

                           (a)        The Purpose of the Projections ..................................................... 37

                           (b)        Representations Regarding the Scope of the Projections ............. 38

                           (c)        Representations Regarding the Preparation of the
                                      Projections..................................................................................... 41

                2.         Fairness of the Transaction ....................................................................... 44

       H.       The Composition of the Buyer Group Changes Again ......................................... 45

       I.       Shanda Publishes the Final Proxy ......................................................................... 48



                                                                   i
      J.      Defendants Had Access to and Reviewed Information Concerning MIR II
              Mobile’s Success at the Time of the Final Proxy ................................................. 50

      K.      The Transaction Closes ......................................................................................... 53

      L.      The Appraisal Suit ................................................................................................ 54

              1.         Admissions and Findings that the Merger Consideration Was
                         Unfair and that the Projections Were Erroneous ...................................... 55

              2.         Unreasonable Revenue Intensity Estimates .............................................. 57

              3.         Unreasonable Amortization and Depreciation .......................................... 59

              4.         Mir II Mobile’s Revenue .......................................................................... 60

V.    DEFENDANTS’ MATERIALLY FALSE AND MISLEADING STATEMENTS
      AND OMISSIONS DURING THE CLASS PERIOD ..................................................... 62

      A.      Initial Proxy .......................................................................................................... 66

              1.         Promotion of the Transaction Price .......................................................... 66

              2.         The False Projections ................................................................................ 66

              3.         False Representations About the Preparation of the Projections .............. 67

              4.         False Representations About the Scope of the Projections ....................... 68

              5.         False Representations that the Transaction Was Fair ............................... 69

      B.      The Final Proxy..................................................................................................... 72

              1.         Promotion of the Transaction Price .......................................................... 73

              2.         The False Projections ................................................................................ 73

              3.         False Representations About the Preparation of the Projections .............. 73

              4.         False Representations About the Scope of the Projections ....................... 74

              5.         False Representations that the Transaction Was Fair ............................... 74

      C.      The October 19, 2015 Press Release..................................................................... 77

      D.      Duty to Disclose Imposed by Cayman Islands Law ............................................. 78

VI.   CONTROL PERSON ALLEGATIONS........................................................................... 78




                                                               ii
VII.      ADDITIONAL ALLEGATIONS SUPPORTING DEFENDANTS’ SCIENTER .......... 80

          A.         Motive and Opportunity........................................................................................ 81

                     1.         Defendant Zhang Had the Motive and Opportunity to Defraud the
                                Class Members .......................................................................................... 81

                     2.         Defendant Liang Had the Motive and Opportunity to Defraud the
                                Class Members .......................................................................................... 82

          B.         The Content of the Projections was Known to the Individual Defendants ........... 82

          C.         MIR II Mobile Was a Core Component of Shanda’s Success and It Was
                     Closely Watched by Defendants ........................................................................... 84

          D.         Shanda’s Own Admissions and the Appraisal Action Support Scienter .............. 86

          E.         The Individual Defendants Knew or Were Reckless in Not Knowing that
                     the Proxies Omitted the Projections of Shanda’s 2020 Performance ................... 89

          F.         Additional Allegations Regarding Corporate Knowledge .................................... 89

VIII.     LOSS CAUSATION ......................................................................................................... 90

IX.       PRESUMPTION OF RELIANCE .................................................................................... 90

          A.         The Affiliated Ute Presumption ............................................................................ 90

          B.         The Fraud on the Market Presumption ................................................................. 91

                     1.         The Market for Shanda’s ADS was Efficient at All Relevant Times ....... 92

                     2.         The Pending Merger Supports, and Certainly Does Not Destroy
                                Market Efficiency ..................................................................................... 99

X.        NO SAFE HARBOR ...................................................................................................... 104

XI.       ALLEGATIONS OF INSIDER TRADING ................................................................... 104

XII.      CLASS ACTION ALLEGATIONS ............................................................................... 108

COUNT I Violation of § 10(b) of the Exchange Act and Rule 10b-5 Promulgated
Thereunder Against Shanda and the Individual Defendants (Non-Insider Trading Claims).......111
COUNT II Violation of § 10(b) of the Exchange Act and Rule 10b-5 Promulgated
Thereunder Against Defendants Shanda, Zhang, Capitalhold, and Capitalcorp (Insider
Trading Claims) ...........................................................................................................................113
COUNT III Violation of § 20A of the Exchange Act Against Defendants Shanda, Zhang,
Capitalhold, and Capitalcorp .......................................................................................................114


                                                                     iii
COUNT IV Violation of § 20(a) of the Exchange Act Against the Individual Defendants ........115
XIII.    PRAYER FOR RELIEF ................................................................................................. 118

XIV. JURY DEMAND ............................................................................................................ 118




                                                               iv
       By and through his undersigned counsel, Lead David Monk (“Lead Plaintiff” or

“Plaintiff”), brings this complaint individually and on behalf of a class of former stockholders

and former owners of American Depository Shares (“ADS”) of Shanda Games Limited

(“Shanda” or the “Company”). Plaintiff alleges the following upon personal knowledge as to

those allegations concerning Plaintiff and, to all other matters, upon the investigation of counsel,

which included, without limitation: (a) review and analysis of public filings made by Shanda

with the U.S. Securities and Exchange Commission (“SEC”); (b) review and analysis of press

releases and other publications disseminated by certain of the Defendants and other related non-

parties; (c) review of news articles, including news articles translated from Chinese into English

through a certified translation service; (d) interviews with former employees of Shanda, its

affiliates, and other third parties; (e) review of the publicly available documents from prior

litigation involving Shanda; and (f) consultation with individuals with expertise in accounting,

damages, and Cayman Islands law. Plaintiff believes that substantial additional evidentiary

support exists for the allegations herein that will be revealed after Plaintiff has a reasonable

opportunity to conduct discovery.

       Plaintiff alleges the following against Defendants Yingfeng Zhang, Li Yao, Lijun Lin,

Heng Wing Chan, Yong Gui, Shaolin Liang, and Danian Chen (collectively the “Individual

Defendants”) and against Shanda, Capitalcorp Limited, Capitalhold Limited (together with the

Individual Defendants, the “Defendants”).

I.     NATURE OF THE ACTION

       1.      This case concerns a scheme by Defendants to depress the value of Shanda’s

securities and ADS in order to avoid paying a fair price to Shanda’s shareholders during a

transaction to take the Company private (the “Transaction” or the “Merger”). Defendants

executed this scheme by publishing faulty and misleading financial projections, making


                                                  1
affirmative misrepresentations about those projections, omitting to disclose key information, and

making false assurances about the fair value of Shanda’s stock and ADS.

       2.      This scheme caused losses to those who sold Shanda’s stock or ADS (together

“Shanda Securities”) during the Class Period. Those acquiring the Company, a group that

included Shanda’s Chief Executive Officer and Board of Directors’ Chairman, profited

enormously by acquiring Shanda for far less than its fair value.

       3.      Shanda develops and operates video games that are either played on computers or

mobile devices, such as mobile phones. As of the going private Transaction, Shanda operated 34

massively multiplier games and 32 mobile phone games. Despite this catalogue of games,

throughout its history, the Company was heavily dependent on just a few titles for the vast

majority of its revenue.

       4.      The Company’ history dates back to 2001, when Shanda Interactive

Entertainment Limited (“Shanda Interactive”), licensed the rights to market a hit Korean game

called Mir II (hereinafter “Mir II PC”) within China. Mir II PC is a computer game that

simultaneously connects thousands of users, who play as fantasy character-types (e.g., wizard or

warrior) and go on quests, battle each other, or socialize.

       5.      In 2009, Shanda Interactive spun off its video game business under the name

Shanda Games Limited, a Cayman Islands company, through an initial public offering (“IPO”).

Rather than directly registering Shanda’s stock as part of this spin-off, the Company accessed

U.S. capital markets by sponsoring a listing of ADS on the NASDAQ and registering those ADS

with the SEC. Following this IPO, Shanda Interactive remained heavily invested in Shanda.

       6.      In the year of this IPO, Mir II PC accounted for 56.4% of the new company’s net

revenue (i.e., $397 million). By 2014, the game’s prominence was declining, but it still




                                                  2
accounted for 30.9% of Shanda’s net revenue (i.e., $185 million), and Shanda still disclosed in

its annual report that it “depend[ed] substantially” on the game, as it had in each previous report.

       7.      By this time, the Company had made significant progress in executing a strategic

pivot toward embracing the broader trend of marketing games for mobile phones, rather than for

computers. Mobile games went from accounting for a negligible 0.2% of Shanda’s revenue in

2012 to contributing 10.7% of revenue in 2014. Against this backdrop, in mid-2013, Shanda

began developing a mobile version of their amazingly successful Mir II PC game, called Mir II

Mobile. The Company touted Mir II Mobile’s development and the expectation was that Mir II

Mobile would be a blockbuster success just like its predecessor.

       8.      Beginning in December 2013, Shanda began exploring possible strategic

transactions to take the Company private. Over the next year, the Company’s management and a

newly formed three-person committee at Shanda (the “Special Committee”) explored the

possibility of selling the Company to various interested parties. While exploring these possible

transactions, Shanda’s management prepared financial forecasts regarding the Company’s

prospects (the “March 2014 Projections”) to shop the Company around.

       9.      During this time, several companies that comprised a group bought significant

stakes in the Company from Shanda’s former parent Shanda Interactive. In March 2015, the

potential buyers proposed purchasing the outstanding shares at a price of $6.90 per ADS.

Shortly after this offer was made, and in an effort to justify the price, certain projections that had

been prepared by Shanda’s management (the “March 2015 Projections”) were provided to the

Special Committee. The March 2015 Projections forecasted a dramatic decline in the

Company’s business prospects relative to the March 2014 Projections.




                                                  3
       10.     Ultimately, the Special Committee negotiated the purchase price up to $7.10 per

ADS and recommended the deal. On April 3, 2015, Shanda announced a proposed Transaction

wherein the Company would buy all the Shanda Securities held by those outside the group of

buyers (“Unaffiliated Holders”) and Shanda would become the surviving entity of a merger with

an entity that was owned by the group of buyers.

       11.     On May 5, 2015, the day the Class Period begins, the Company published a proxy

(the “Initial Proxy”) with certain information about the deal. The Initial Proxy included a

summary of the March 2014 Projections and March 2015 Projections, made various false

affirmative representations about these projections and falsely represented that the deal was

“fair,” and in the “best interest” of Unaffiliated Holders, while failing to disclose material

information that would suggest otherwise.

       12.     Indeed, unknown to the market, the March 2015 Projections upon which the

summary was based (a) were riddled with errors; (b) relied on revenue estimates for games

Shanda was preparing to release that were grossly flawed and inconsistent with the Company’s

estimates regarding the expenses of those games; (c) calculated depreciation using a method that

was at odds with Shanda’s previous practices, in conflict with accounting practices, and which

produced glaringly unreasonable results; and (d) applied an unreasonable assumption (in contrast

to its own public statements about the anticipated success of Mir II Mobile) that Mir II Mobile

would produce average revenues for a game of its type. These false calculations resulted in

summary projections which dramatically understated the true prospects of the Company and

which misled investors into believing that the deal price was fair.

       13.     With this Transaction queued up, between March 2015 and August 2015 Shanda

continued taking steps to prepare for the highly anticipated release of Mir II Mobile. The game




                                                  4
had been under development for well over a year by this time and the Company had made a

multitude of public statements about its expectations for the game. For example, in December

2014, Defendant Zhang presented the keynote speech during China’s Game Industry Annual

Conference and described the “explosive growth” that mobile games like Mir II Mobile can offer

the industry. At that conference Shanda made a presentation promoting Mir II Mobile, and in an

article about that presentation Shanda noted that Mir II Mobile must surely be the most

anticipated [action role playing] mobile game of the year.” Later that month Shanda released a

statement promoting Mir II Mobile’s fan club, explaining that “gamers have expressed

overwhelming interest in [Mir II Mobile] that is beyond [Shanda’s] expectations.”

       14.     Similarly, in February of 2015, Mir II Mobile’s lead developer, Tang Yanwen,

stated that testing was going “extremely well” and that data showed that overall interest in the

game was “very high.” Later that month Defendant Zhang described Mir II Mobile’s role in

Shanda’s “accelerating . . . mobile phone strategy” and the Company’s Vice President, Zhu

Xiaojing, explained that “all levels of [Shanda] are very optimistic about it” and that, based on

testing data, Mir II Mobile is “by far the most excellent mobile game product of Shanda.”

       15.     Then, on August 3, 2015, the Company launched Mir II Mobile and distributed

the game through a partnership with video game behemoth Shenzhen Tencent Computer System

Co., Ltd. (“Tencent”). In an article published on the day of its launch, Shanda boasted that it was

the “most anticipated RPG mobile game of the year.” Indeed, it was. Shortly after its release it

charted at the top of lists tracking mobile game downloads. This success was recognized by

Defendant Zhang himself, who sent an email to Shanda employees on August 14, 2015, with the

subject line: “Mir fever reignites to take a legendary win on the charts.” The body of the email

stated that the game had made it to the “top spot on the iOS best-selling chart” as of “6AM on




                                                 5
August 14, 2015.” The letter continued to explain that “team morale is surging” and advised

employees that “the company will be disbursing a special bonus . . . today” and advised that the

Shanghai office would be hosting “celebratory wine and firecrackers.”

       16.     As anticipated by Defendants, Mir II Mobile was a huge a success. As would be

disclosed after the Class period, the game produced between $92 and $107 million in revenue

every month starting at launch. While this revenue was shared with Tencent, Shanda retained

roughly $136 million from the game in its first quarter of operation. This meant that Mir II

Mobile produced more revenue than Shanda earned in any of the first three quarters of 2015 and

more profit than Shanda earned from the rest of the entire business during the whole of the first

three quarters of 2015.

       17.     With this evidence of Mir II Mobile’s blockbuster success in hand, Defendants

nonetheless decided to proceed with the proposed Transaction at the same price. On October 13,

2015, Shanda published another proxy (the “Final Proxy” and, together with the Initial Proxy,

the “Proxies”) soliciting shareholders to vote in favor of the Transaction at the Extraordinary

Shareholders Meeting.

       18.     The Final Proxy falsely stated that the deal was “fair” and in the “best interest” of

Unaffiliated Holders. The Final Proxy included the same misleading summary of the March

2015 Projections that were included in the Initial Proxy, without any update to account for the

known success of Mir II Mobile.

       19.     Defendants continued to rely on the assumption that the mobile version of its

golden goose would produce no better than average revenue for a game of its type. This

treatment meant that Shanda was projecting $15 million of total revenue for Mir II Mobile across

its entire lifespan, when it had already generated approximately $91 million in revenue (i.e.,




                                                 6
more than five times the forecasted lifetime earnings) for Shanda by the time the Final Proxy was

published.

       20.     Despite this massive disparity between projected and actual revenue, the Final

Proxy once again misleadingly indicated that the March 2015 Projections had been based on the

“best currently available estimates” including “projected revenues for each new game,” that

Shanda’s management “believed” the March 2015 Projections were based on assumptions that

were “reasonable at the time the projections were prepared,” and that Shanda’s management was

“not aware of any facts or circumstances that would make such information or data inaccurate or

misleading.” The Final Proxy made all of these statements and stated that the Transaction was

“fair” and “in the best interests” of investors without any mention of Mir II Mobile or any

disclosure of the unreasonable treatment of its revenues.

       21.     Both Proxies also represented that the summary of the March 2015 Projections

were provided to “give shareholders access to certain information that was made available to the

financial advisor.” In fact, the summarized projections omitted an entire year of data, which had

been provided to the financial advisor. This omitted data showed that Shanda continued to

project growth into the year 2020, which was yet another material and positive piece of

information that Defendants hid from the Unaffiliated Holders and that would have alerted

investors that the deal price was false and misleading.

       22.     On November 18, 2015, Shanda held the Extraordinary Shareholders Meeting to

vote on the Transaction. At this time, as it had since the Transaction was first announced, the

potential buyers controlled sufficient votes to approve the Transaction regardless of how

Unaffiliated Holders voted. Thus, many members of the Class were forced to sell their Shanda

Securities to Shanda for either $3.55 per share or $7.10 per ADS, unless they had taken steps to




                                                 7
exercise their appraisal rights. A small group of shareholders (the “Dissenting Shareholders”)

did exercise those rights and brought the appraisal suit (“Appraisal Suit”).

          23.     Through the Appraisal Suit, both Shanda and the Dissenting Shareholders put

forward expert testimony regarding the fair value of the Shanda Securities. The Dissenting

Shareholders had the benefit of discovery from Shanda where they received numerous internal

documents and obtained testimony and interviews from Defendants. During these proceedings,

Shanda’s own expert stated that the fair value of Shanda’s equity was $9.56 per ADS and this

calculation did not even include any adjustments to the forecasts to account for Mir II Mobile’s

huge success. Even without factoring in the true or reasonably expected value of Mir II Mobile,

Shanda admitted, through this expert, that the $7.10 per ADS price provided by the Transaction

that it had called “fair and in the best interest” of its minority investors was 34% lower than the

true “fair value” of those shares.

          24.     Shanda was also forced to recognize over a dozen errors in the March 2015

Projections, including three errors that prompted it to issue corrected March 2015 Projections to

the Dissenting Shareholders. On April 25, 2017, Judge Segal published his opinion, 1 finding that

Shanda’s projections relied on approaches that were “unreasonable,” “unrealistic,” and

“unreliable,” such that even Shanda’s expert “recognized” the problems. As previously

mentioned, these errors included an inconsistent method of tracking game revenue, which had

the effect of under-projecting revenue and over-projecting expenses. They also utilized a method

of estimating amortization and depreciation that conflicted with Shanda’s prior approach to those

same calculations, conflicted with accepted accounting practices, and produced nearly




1
    This opinion is attached as Exhibit A and incorporated herein.



                                                       8
impossible results—by projecting, without any connection to the reality of Shanda’s financial

condition, that Shanda’s capital assets would have negative value at certain times.

        25.     As a result of these findings, Judge Segal concluded that the fair value of

Shanda’s shares was $16.68 per ADS. This finding meant that Shanda had actually paid its

investors a mere 42.5% of the fair value of their Shanda Securities. Shanda appealed and the

Court of Appeal of the Cayman Islands reversed a single issue—a reversal that did not disturb

the lower court’s findings regarding the errors in Shanda’s projections—and found that the fair

value was $12.84 per ADS, by this measure Shanda had paid investors a mere 55.2% of the fair

value of their Shanda Securities. 2

        26.     Thus, the buyers reaped an incredible windfall by only paying $468 million of

Shanda’s money to acquire the Shanda Securities held by those outside of their group, when the

real price should have been at least $847 million—this meant that they effectively stole at least

$379 million in value out of the pockets of Shanda’s shareholders. 3 So while Shanda’s

shareholders lost millions of dollars, Defendant Zhang received a windfall of approximately $57

million and Ningxia Yilida Capital Investment Limited Partnership (“Ningxia”), one of the other

buyers, who was represented on Shanda’s Board by Defendant Liang, received a windfall of

approximately $159 million.

II.     JURISDICTION AND VENUE

        27.     The claims asserted herein arise under Section 10(b) of the Exchange Act, 15

U.S.C. § 78j(b), Rule 10b-5 promulgated thereunder by the SEC, 17 C.F.R. § 240.10b-5; Section


2
 This opinion is attached as Exhibit B and incorporated herein.
3
 These numbers are approximate and assume roughly 132 million shares (including shares backing ADS)
were held outside the Buyers Group at the time of the transaction. The numbers were calculated by
multiplying 132 million by the $3.55 per share deal price and the $6.42 per share price determined in the
Appraisal Suit.



                                                    9
20(a) of the Exchange Act, 15 U.S.C. § 78t(a); Section 20A of the Exchange Act, 15 U.S.C. §

78t–1.

         28.   This Court has subject matter jurisdiction over this action pursuant to Section 27

of the Exchange Act, 15 U.S.C. § 78aa, and 28 U.S.C. § 1331. The Defendants engaged in a

scheme that violated United States securities law. In doing so, the Defendants engaged in

conduct that was directed toward the United States. Shanda registered its ADS with the SEC

pursuant to Section 12(b) of the Exchange Act and these securities traded on the NASDAQ stock

exchange.

         29.   Venue is proper in this judicial district pursuant to Section 27 of the Exchange

Act, 15 U.S.C. § 78aa, and 28 U.S.C. § 1391(b).

         30.   In connection with the acts alleged in this Complaint, Defendants, directly or

indirectly, used the means and instrumentalities of interstate commerce, including, but not

limited to, the mails, interstate telephone communications, and the facilities of the NASDAQ

stock exchange.

III.     PARTIES AND OTHER KEY ACTORS

         A.    Plaintiff

         31.   On June 1, 2018 this Court appointed David Monk to serve as the Lead Plaintiff

in this action pursuant to the Private Securities Litigation Reform Act of 1995 (the “PSLRA”)

(ECF No. 11). As set forth in his PSLRA certification (see ECF No. 5-1), Lead Plaintiff held

6,500 ADS of Shanda as of November 18, 2015, when they were sold through the Transaction

for $46,150. These shares were purchased on or before January 27, 2012.

         32.   Lead Plaintiff was a resident of the state of Arizona and was present within the

United States for the entirety of the year 2015. All of the Shanda ADS that he held from April

2015 through November 2015 were purchased through a US-based broker that purchased those


                                                10
ADS on the NASDAQ. From April 2015 through November 2015, all of the Shanda ADS that

Lead Plaintiff owned were held through his Charles Schwab brokerage account. Charles

Schwab’s main address is 211 Main Street, San Francisco, California 94105. Lead Plaintiff

opened his account at an office of Charles Schwab located in Tucson, Arizona. His mailing

address associated with that account was in Tucson, Arizona. Lead Plaintiff sold his ADS as a

result of the Merger; he became a “forced seller” as that term has been used by the courts of this

Circuit when the Merger closed on November 18, 2015. According to an account statement that

Lead Plaintiff received from Charles Schwab for the period ending November 30, 2015, his

position in Shanda ADS was closed and settled on November 23, 2015.

         B.    Defendants

         33.   Defendant Shanda is a Cayman Islands corporation with its principal executive

offices located at No. 1 Office Building, No. 690 Bibo Road, Pudong New Area, Shanghai,

201203, People’s Republic of China. Shanda is a developer, operator and publisher of online

video games for computers and mobile phones. Shanda’s common stock is not registered with

the SEC. Rather, Shanda registered ADS which traded on the NASDAQ under the ticker symbol

“GAME.” The ADS securities were redeemable for two shares of Shanda’s Class A common

stock.

         34.   Defendant Capitalcorp Limited (“Capitalcorp”) was an entity that was created

solely for purposes of the Transaction. It was wholly owned and controlled by Capitalhold

Limited and was merged with Shanda as part of the Transaction. As a result, Capitalcorp no

longer exists and all of its debts, obligations, and liabilities are now borne by Shanda. Defendant

Zhang was the only director of Capitalcorp and held the title “Chairman of the board and acting

chief executive officer” of Capitalcorp. Additionally, Defendant Zhang signed the merger

agreement on behalf of Capitalcorp, which was used by Capitalcorp as part of the Transaction.


                                                11
       35.     Defendant Capitalhold Limited (“Capitalhold”) is a Cayman Islands corporation

that was formed solely for the purposes of the Transaction. It was owned by members of the

Buyer Group, with Defendant Zhang indirectly owning 50% of the entity. Defendant Zhang was

a control person of Capitalhold and signed the Proxies on behalf of Capitalhold, in which he was

listed as a Director. Defendant Zhang was the only director of Capitalhold and held the title

“Chairman of the board and acting chief executive officer” of Capitalhold. Additionally,

Defendant Zhang signed the merger agreement on behalf of Capitalhold, which was used by

Capitalhold as part of the Transaction.

       36.     Defendant Yingfeng Zhang (“Zhang”) was Shanda’s CEO from October 2014

through the end of the Class Period. He was Chairman of Shanda’s Board from November 2014

through the end of the Class Period. Prior to running Shanda, he worked for Shanda Interactive.

Since 2001 and throughout much of his tenure Shanda’s business was a division of Shanda

Interactive. According to Shanda’s 2014 annual report, 4 Defendant Zhang was “in charge of

screening, negotiations and licensing of online games, including ‘Mir II.’” Defendant Zhang was

one of the buyers who acquired Shanda through the Transaction. He owned a block of shares

that provided him with the second most votes in the Extraordinary Shareholders Meeting.

Defendant Zhang signed the Form 6-K SEC filing announcing the proposed Transaction on April

3, 2015, the Initial Proxy, and the Final Proxy.

       37.     Defendant Li Yao (“Yao”) was Shanda’s Chief Financial Officer (“CFO”) from

April 2015 through the end of the Class Period. He was a director of Shanda from March 2013

through the end of the Class Period. Mr. Yao was employed by Shanda, Shanda Interactive, or



4
  Shanda’s 2014 Annual Report refers to the report for the year ending December 31, 2014, and other
references herein to annual reports follow this naming convention.



                                                   12
its affiliates from 2007 through the end of the Class Period. Among other roles, Mr. Yao served

as the head of finance for Shanda Interactive and as CFO of Shanda’s partially owned subsidiary

Actoz Soft Co., Ltd. (“Actoz”), which licensed Mir II PC to Shanda. Defendant Yao signed the

Initial Proxy and the Final Proxy on behalf of Shanda.

       38.     Defendant Lijun Lin (“Lin”) was a director on Shanda’s Board from May 2009

through the end of the Class Period. He served on the Special Committee from the formation of

that committee on January 28, 2014, until he resigned from the committee in September 2014,

because companies he was affiliated with joined the group of potential buyers. After resigning

from the Special Committee, he remained a director.

       39.     Defendant Heng Wing Chan (“Chan”) was a director on Shanda’s Board from

June 2009 through the end of the Class Period. Defendant Chan appears to also go by the name

Chan Heng Wing in certain public documents. He served on the Special Committee from the

formation of that committee on January 28, 2014, until the committee’s work was complete. 5

       40.     Defendant Yong Gui (“Gui”) was a director on Shanda’s Board from June 2013

through the end of the Class Period. He served on the Special Committee from the formation of

that committee on January 28, 2014, until the committee’s work was complete.

       41.     Defendant Shaolin Liang (“Liang”) was a director on Shanda’s Board from

February 2015 through the end of the Class Period. Since February 2015, he has served as a vice

general manager of Ningxia, one of the buyers who acquired Shanda through the Transaction.

He has been associated with Ningxia since at least December 2007. Defendant Liang signed the

Final Proxy.

5
 Shanda’s public filings do not disclose whether the Special Committee was ever formally disbanded,
and the last meeting of that committee described in public filings was on September 21, 2015. Each
member of the Special Committee served as directors on Shanda’s Board through the end of the Class
Period.



                                                  13
       42.     Defendant Danian Chen (“Chen”) was a director of the Company from June 2008

through the close of the Class Period. Along with his brother Tianqiao Chen, he co-founded

Shanda Interactive and has served as both a director and officer of that Company.

       C.      Shanda Interactive

       43.     Shanda originated as a department within Shanda Interactive. Immediately

following Shanda’s IPO on September 30, 2009, Shanda Interactive remained the controlling

shareholder of Shanda. As described herein, Shanda Interactive sold portions of its position in

Shanda to various parties interested in acquiring Shanda and on November 25, 2014, sold its

remaining interest in Shanda to Defendant Zhang. Shanda Interactive held shares in Shanda

through its wholly owned subsidiary Shanda SDG Investment Limited and the term “Shanda

Interactive” includes both entities.

       D.      Special Committee

       44.     The Special Committee was formed on January 28, 2014. Upon formation, the

Special Committee had three members: Defendant Chan, Defendant Gui, and Defendant Lin

serving as Chairman of the Special Committee.

       45.     In September 2015, Defendant Lin resigned from the Special Committee because

a company he was affiliated with joined the group of potential buyers. Upon his resignation

from the Special Committee, Shanda’s Board voted to elect Defendant Chan as the Chairman of

the Special Committee. At this time, Defendant Chan and Defendant Gui were the only

members of the Special Committee.




                                                14
        E.      Buyer Group

        46.     There were various groups of prospective buyers throughout the period of time

during which Shanda explored a going private transaction. The group of potential buyers at any

given time is referred to as follows: 6

        47.     “Buyer Group 1” refers to the group of potential buyers as of January 27, 2014,

which was composed of Primavera Capital Limited (“Primavera”) and Shanda Interactive.

        48.     “Buyer Group 2” refers to the group of potential buyers as of April 18, 2014,

which was composed of Primavera, Shanda Interactive, and Perfect World Co., Ltd (“Perfect

World”)

        49.     “Buyer Group 3” refers to the group of potential buyers as of September 1, 2014,

which was composed of Shanda Interactive, Orient Securities Company Limited (referred to

herein, along with its affiliates, as “Orient Securities”), Haitong Securities Co., Ltd. (referred to

herein, along with its affiliates, as “Haitong”), and Ningxia.

        50.     “Buyer Group 4” refers to the group of potential buyers as of November 25, 2014,

which was composed of Orient Securities, Haitong, Ningxia and Defendant Zhang. 7

        51.     “Buyer Group 5” refers to the group of potential buyers as of June 2015, which

was composed of Ningxia, Defendant Zhang and Century Huatong Group Company Limited

(“Century Huatong”). 8



6
  These titled are provided for easy reference. They do not necessarily track SEC filings regarding the
group compositions because, for example, the entities proposing to acquire Shanda did not change
between Buyer Group 4 and Buyer Group 5, but the ultimate owner of those entities did change.
7
  Defendant Zhang held his shares through two entities Yili Shengda and Ningxia Yilida, which he
established for purpose of acquiring his interest in Shanda. Yili Shengda is directly and wholly owned by
Ningxia Yilida, and the general partner of Ningxia Yilida is Shanghai Yingfeng, a company directly and
wholly owned by Mr. Zhang. References to Transactions by Defendant Zhang includes transactions by
these entities that he was affiliated with.



                                                   15
        52.      The following table shows the composition of the Buyer Group at various times:

Group        Month Established                                    Members
1            January 2014          Shanda Interactive                   Primavera
                                   Shanda
2            May 2014                                Primavera          Perfect World
                                   Interactive
                                   Shanda            Orient
3            September 2014                                             Haitong            Ningxia
                                   Interactive       Securities
                                   Orient                                                  Defendant
4            November 2014                           Haitong            Ningxia
                                   Securities                                              Zhang
                                                     Defendant
5            June 2015             Ningxia                              Century Huatong
                                                     Zhang

IV.     SUBSTANTIVE ALLEGATIONS

        A.       Overview of Shanda’s Business

        53.      In November 2001, Shanda Interactive licensed Mir II PC, one of the first

massively multiplayer online computer games, and launched it in China. The game had

originally been developed by WeMade Entertainment Co., Ltd. (“WeMade”) and was marketed

in South Korea. Mir II PC was widely successful and has often been cited as the “most popular”

game of its kind in China. For example, an April 1, 2004, South China Morning Post article

described the game as “China’s most popular online game,” while discussing Shanda

Interactive’s IPO.

        54.      Massively multiplayer games like Mir II PC simultaneously connect players—

sometimes hundreds of thousands of players—to play the game together. As Shanda

Interactive’s website still explains, the lack of internet infrastructure in China around the time of

this game’s launch posed a major obstacle to its success. Therefore, Shanda built a business

network of over 200,000 internet cafés where users could play the game. According to the


8
 The term “Century Hontang” includes its affiliates, which for the avoidance of doubt, includes the
entities it acquired from Orient Securities and Haitong, at any point in time when those entities were
owned by Century Hontang.



                                                    16
previously referenced South China Morning Post article, by the time of its IPO, Shanda

Interactive’s games were played at 350,000 internet cafés through China.

       55.     Shanda Interactive’s website also explains that, because internet-based payment

systems did not yet exist in China, it developed a payment system using prepaid cards sold at

400,000 locations. However, Mir II PC was so popular that it became necessary to replace this

system and Shanda Interactive developed an innovative online payment system. One result of

this payment processing innovation was that Shanda Interactive developed an unprecedented

ability to track data on its users and their game purchases throughout China.

       56.     There are two common business models for massively multiplayer online games.

Some games operate on a “time-based” model, where users pay depending on how much time

they spend playing the game. Prior to 2005, Mir II PC was based on this model. In 2005, it

shifted to a “freemium” or “item-based model,” where users play for free but are encouraged to

buy virtual items, such as weapons, clothing, accessories and pets. The popularity of these items

is tracked to allow more successful pricing and new items can be released to generate new

demand. As such, Shanda boasted in its 2014 annual report, that when it used this model, it

would “track the number and price of each virtual item sold as well as user behavior in response

to the launch of a virtual item” and “adjust the pricing of certain virtual items based on their

consumption pattern and other factors.”

       57.     Mir II PC continued to provide a majority of Shanda Interactive’s gaming revenue

as it began developing its own massively multiplayer game internally. It launched this game in

October 2003 under the name Woool (sometimes also referred to as “World of Legend”). After

the launch of Woool, WeMade sued Shanda Interactive alleging that the game had copied certain

elements of Mir II PC. While the suit ultimately settled, it underscored that Woool was itself




                                                 17
heavily influenced by Shanda’s earlier success with Mir II PC, which it sought to recreate with

its internally developed game. As the Financial Times reported on February 21, 2005, Woool

was seen as a “successor” to Mir II PC and was criticized as “highly derivative” of Mir II PC.

         58.     Over subsequent years, Shanda launched various other massively multiplayer

roleplaying games as well as other games it described as more “casual.” As of the publication of

Shanda’s 2014 Annual Report, eight of the major games Shanda Interactive launched between

2001 and 2008 continued to operate. Some of these games were developed internally and others

were licensed from outside developers.

         59.     While Shanda Interactive had licensed the rights to market Mir II PC, it doubled

down on this investment by purchasing a significant stake in Actoz, the counter-party to the Mir

II PC licensing agreement. By the end of 2007 Shanda Interactive owned a majority stake in

Actoz.

         60.     In 2008, Shanda Interactive underwent a reorganization and through this process

it housed its video game business in Shanda, a wholly owned subsidiary of Shanda Interactive.

A primary purpose of the reorganization was to enable Shanda Interactive to market shares of

Shanda through an IPO. Shanda Games Limited was incorporated in the Cayman Islands on

June 12, 2008.

         61.     The newly formed Shanda Games Limited had two classes of stock: Class A

shares and Class B shares. As relevant here, the difference between the two classes was that

Class B shares were entitled to 10 votes per share and Class A were entitled to only 1 vote per

share. Further, Class B shares could be converted into Class A shares at the shareholder’s

request, a maneuver that would be useful to a shareholder that was selling Class B shares but

seeking to retain voting control over the Company.




                                                 18
          B.    Shanda’s IPO and Listing on the NASDAQ

          62.   On September 30, 2009, Shanda conducted its IPO of ADS shares on the

NASDAQ under the ticker GAME. The registration of ADS is a common tool used by foreign

companies to access America’s capital markets. While they can have complex mechanics, at a

simple level an ADS is a security that is redeemable for some underlying stock—in this case two

shares of Shanda’s Class A shares. These ADS were created by depositing two shares of

Shanda’s Class A shares with JPMorgan Chase Bank, N.A. (the “Depositary”), and selling the

“receipts” to these deposited shares. As explained in the Registration Statement for the ADS, the

Depositary’s office was located at 4 New York Plaza, New York, NY 10004. The Depositary

held the shares underlying the ADS and the investor who owned a given ADS was the ultimate

owner of any dividends issued by the Company. The ADS holder could pay a nominal fee and

turn in their ADS to redeem the two underlying shares.

          63.   The three types of Shanda Securities are as follows:

    Name of Security    Key Feature                                        Public Exchange Listing
    Class A Shares      • Shanda’s basic stock                             Unlisted
                        • Entitled to one vote per share
    Class B Shares      • Economic rights of one Class A share             Unlisted
                        • Voting rights of ten Class A shares
    ADS                 • Redeemable for two Class A shares                Listed on NASDAQ
                        • Economic rights of two Class A share
                        • Voting rights of two Class A shares 9

          64.   As stated in the IPO prospectus, Shanda sold 13,043,500 ADS (representing

26,087,000 Class A shares) through the IPO and Shanda Interactive, which at the time of the IPO

was Shanda’s sole shareholder, sold an additional 70,456,500 ADS (representing 140,913,000

Class A shares). These shares sold for approximately $1.04 billion, which according to news


9
  Holders of ADS vote by submitting “voting instructions” to the Depositary and, as such, their voting
rights are not identical to the voting rights of two Class A shares.



                                                   19
articles, made Shanda’s IPO the biggest U.S. offering by a Chinese internet company. Following

the IPO, Shanda Interactive continued to own roughly 409,087,000 million Class B shares,

meaning that it controlled 71.01% of the combined share value in the Company and 96.08% of

the outstanding voting rights.

       65.     As it explained in the IPO prospectus, the Company remained heavily dependent

on the Mir II PC and Woool games, which together accounted for 75.9% of the Company’s net

revenue in 2008. More specifically, Mir II PC accounted for 55.3% of the Company’s net

revenue in 2008 (i.e., $273 million) and 56.4% of net revenue in 2009 (i.e., $397 million).

       66.     In the Company’s first reporting quarter following the IPO, its then-CEO Diana

Li explained the Company’s strategy: “Looking forward, as a pure-play online gaming company

we will continue to deliver new versions of our hit franchises including Mir II and Woool while

developing new games both in-house and through partnerships with developers in China and

abroad.”

       67.     Following the strategy its CEO had proposed, throughout 2009, the Company

continued to release a steady stream of new games, several of which remained in operation as

late as its 2014 annual report. Shanda also continued to release updates to its existing games.

       68.     On January 8, 2010, an industry publication called Gigaon, reported that Shanda

had obtained an exclusive license to market Mir III in China from Actoz and WeMade, the

company that originally developed Mir II PC. The article also indicated that Shanda had

acquired the rights to produce a Mir II film, but provided no details on whether the movie was

under development. Mir III was launched by Shanda in October 2011. It was a traditional

personal computer (PC) game rather than a game for mobile phones.




                                                20
        69.     Shanda has not publicly reported the revenue of Mir III. Its annual reports, both

before and after Mir III was released, refer to the revenue of Mir II “including [its] sequels,” but

given that Mir II PC did not have a proper “sequel” prior to the release of Mir III, this reference

appears to refer to the expansions and other developments to Mir II that have followed its initial

release. 10 Shanda’s 2012 annual report lists net revenue from “new games” in 2011 as 196.8

million RMB (i.e., about $31 million and 3.7% of net revenues). Thus, the game was not

successful on the same scale as its predecessor.

        C.      Shanda’s Focus Shifts to the Lucrative Mobile Game Market

        70.     Since its IPO, Shanda had developed some of its games to be played on mobile

phones, tablets, or similar devices. However, its focus on mobile games accelerated in 2013.

Shanda first began publicly reporting mobile games as a stand-alone category of revenue data in

its 2013 annual report. That annual report showed that Shanda earned a mere 0.2% of its net

revenue from mobile games in 2012 and by the time the Company published its 2014 annual

report, mobile game’s accounted for 10.7% of net revenue.

        71.     This dramatic increase in mobile game revenue reflected the Company’s

successful execution of a dramatic shift toward mobile games. As Shanda explained in an

August 23, 2011, press release it had adopted a strategy of “fundamentally expanding the focus

of [its] business to include the introduction of social and mobile games through a broad range of

mobile devices and social networking sites.” By March 31, 2014, the Company operated 38 non-

mobile games and 25 mobile games. The trend toward mobile games continued and by the date

of the Final Proxy, the Company operated 34 non-mobile games and 32 mobile games.

10
   For example, according to a March 1, 2010, press release Shanda launched an expansion to Mir II PC
titled, “Mir II Return” in 2009, and that press release attributed this Mir II PC expansion as a significant
contributor to a 44% increase in Shanda’s fourth quarter massively multiplayer role playing game revenue
in 2009.



                                                    21
        72.     The trend toward the development of games for mobile devices made sense, as a

business matter, when compared to the general trend in China toward using mobile devices to

access internet content. According to the 39th Statistical Report on Internet Usage in China,

mobile devices accounted for 60.8% of total internet usage in 2009 and 81.8% in 2014—and it is

now known that total internet usage by mobile phone would increase to 95.1% by 2016.

        73.     While revenues for Shanda’s mobile games were growing dramatically, the

revenue from Mir II PC was beginning to slowly decline. The following chart shows the amount

and portion of Shanda’s overall net revenue attributable to Mir II PC, as stated in Shanda’s

annual reports for each respective year:

     Shanda’s Net Revenue Attributable to MIR PC
     Year                2008     2009     2010    2011    2012       2013      2014
     Net Revenue in
                         $273     $397     $312    $333    $248       $214      $185
     Millions of USD 11
     % of Net Revenue   55.3% 56.4% 45.7% 39.7% 33.0% 29.8% 30.9%
                                                (Net Revenues are in millions of USD)

        74.     Despite decreases in revenue, the Company continued to report that it

“depend[ed] substantially” on Mir II PC. In its 2014 annual report, Shanda explained that a

“decrease . . . in net revenues generated from Mir II [PC], Mir III and Woool” was the primary

driver of an overall decrease in massively multiplayer game revenues.

        75.     Unsurprisingly, the Company understood and warned investors that the future of

Mir II PC was a significant concern for investors. As explained in the 2014 annual report, the

game had a “finite commercial lifespan,” even though the Company was taking steps to extend




11
  The numbers in this row are estimated by multiplying the net revenue disclosed in Shanda’s annual
reports by the percent of net revenue attributed to Mir II PC in Shanda’s Registration Statement for 2008
and in Shanda’s annual reports for the remaining years.



                                                   22
that lifespan, such as scaling back monetization activities by selling fewer in-game items and

making more in-game content available for free.

       D.      Shanda Develops Mir II Mobile

       76.     As Shanda looked for ways to breathe new life into its key franchise, Mir II

Mobile was the logical next step, especially given the growing trend toward mobile games. MIR

II Mobile was first broadcast to investors during a conference call on July 29, 2013. When an

analyst from Barclays Bank asked Shanda’s then-CEO Mr. Xiangdong Zhang about the pipeline

for mobile games, Mr. Xiangdong Zhang responded that the Company was developing a mobile

version of Mir II PC. In response to the next question, he explained that mobile games had

become “very important” to Shanda’s business strategy.

       77.     This was an obvious development for Shanda and necessary to remain

competitive. As reported in a February 5, 2015, article in the industry publication GameLook,

many of Shanda’s competitors were also converting established franchises into mobile games.

       78.     The Company was under enormous pressure to meet the incredibly high

expectations of the Mir franchise’s fans. As the head of development for Mir II Mobile Tang

Yanwen explained in the previously cited GameLook article, the Company “spared no efforts in

terms of . . . reinvestments into this game.”

       79.     Shanda began promoting the game in Chinese-language websites and in China-

based events. These promotional efforts show that Mir II Mobile was both a major focus of

Shanda and that Shanda had strong reason to know that the game would be a major success:

               (a)     On November 20, 2014, the Company launched a social media account for

Mir II Mobile and posted an article on the website WeChat claiming that the game would

leverage “the memories of gamers’ youth” and the “friendships between gamers over the years,”

while letting “more gamers experience” the Mir franchise “anytime and anywhere.” The


                                                23
following day the Company announced, on a leading Chinese news website (“Sina”) that it had

launched Mir II Mobile’s promotional preview website. That announcement explained that the

game “shouldered . . . massive expectations from countless . . . fans” and these expectations

served “as a driving force” for the game’s development team.

               (b)     On November 28, 2014, the Company began internal testing of Mir II

Mobile with Company personnel. According to a post on Sina that day, the roll out of the mobile

version of a game with such “sentimental value” prompted staff to download the test product.

The testers were so enthralled by it, that in interviews they would “only look at you blankly

before shifting their gazes back onto their mobile phones.” Furthermore, the game received so

much internal interest that it put stress on the servers and the phones at the studio developing the

game within Shanda were “ringing off the hook.”

               (c)     On December 11, 2014, another Sina article reported that the Company

had launched the game’s official website, allowing users to test that their mobile phones would

be capable of running the game. Further, the post stated that the game was an “an authentic

remake of the legendary game series of the same name based on its original desktop version.”

               (d)     On December 17, 2014, Defendant Zhang attended China’s Game

Industry Annual Conference and gave the event’s keynote speech. The transcript of that speech

was reproduced in an article on the Chinese publication “People’s Network.” In that Speech

Defendant Zhang spoke “on behalf of Shanda Games.” His speech made two key points. First,

he predicted that the video game industry was approaching its “best times” due to the rise of

mobile gaming and the “capital . . . flowing into mobile games.” In particular, he noted mobile

games tend to have lower research and development costs and a larger audience making them

particularly lucrative. He also explained that Shanda would be launching Mir II Mobile in 2015




                                                 24
and described the “explosive growth” of mobile games, which can bring new players to existing

PC games.

               (e)     On December 19, 2014, Shanda published an article on Mir II’s website

about the “concept showcase” presentation that the Company made during China’s Game

Industry Annual Conference. This article explained that “Shanda has concluded that the

promotion strategy of . . . throw[ing] in big money, on big labels, with big-scale productions . . .

works.” The article also explained that the premier of Mir II Mobile “not only managed to

attract widespread attention from its peers but also piqued great public interest.” It noted that

Mir II PC had “amassed a huge crowd following of loyal gaming fans” over the fourteen years

that had passed since its creation and that the game had seen over five hundred million fans.

And then explained that the franchise already was an “internet legend,” that Mir II Mobile “must

surely be the most anticipated [action role playing] mobile game of the year.”

               (f)     Also on December 17, 2014, an industry publication titled “Game Grape”

visited with staff at the studio responsible for Mir II Mobile at Shanda and published an

interview with a representative of Shanda. In that interview, Shanda explained the internal

testing for Mir II Mobile was already completed and that the “results have been fabulous.” The

representative explained that Shanda had “faith that this game will not disappoint anyone.”

               (g)     The next day, the Company released a statement through Sina, indicating

that “gamers have expressed overwhelming interest in [Mir II Mobile] that is beyond [Shanda’s]

expectations.” Therefore, “[i]n response to gamers’ widespread soaring interest” the Company

was beginning a fan club to keep their audience informed. This community would also allow

Shanda to receive feedback from the game’s prospective users.




                                                 25
                (h)     On February 5, 2015, Tang Yanwen, the head of development for Mir Ii

Mobile franchise, was interviewed by industry publication GameLook, regarding the game. The

article began by noting the trend toward converting computer game intellectual properties into

mobile games and noted that Shanda was following this trend with one if its “star” products.

Later in the article Mr. Yanwen explained that Shanda’s decision to make a mobile version of

Mir II was driven by seeing “the scale of the mobile gaming market, especially when there were

more and more heavyweight 12 mobile game apps” and feeling that Shanda “had to produce our

own mobile game app for The Legend of Mir.” Mr. Yanwen explained that “data from the past

few game experiencing trials” reflected that “overall gamers’ interest in [Mir II Mobile] is very

high.” He also explained that development had begun in 2013 and involved a team of over 80

personnel. Turning to discuss the expectations for the game, he explained that Shanda “hope[d]

that it can be popularly played for at least 2 to 3 years” and later he continued to note that “[w]e

also do not wish to produce merely a short-term product.” He reported that internal testing

statistics were doing “extremely well.” After noting that the Company would “look at the overall

revenue of the product” he explained that the target for the game was that it would “not be any

lower than many of the mobile gaming products partially adapted from [PC games].”

                (i)     On February 11, 2015, Sina published an article about Defendant Zhang’s

remarks during Shanda’s annual meeting. That article explained that Shanda had reorganized its

development into a series of studios and that one such studio, headed by Tan Yanwen, was

dedicated to the Mir franchise. The article quotes Defendant Zhang as saying that, “Shanda will

accelerate the advancing pace in mobile phone strategy” and describing Mir II Mobile’s leading



12
   This phrase appears to be a reference to the concept of making bigger mobile games than those that had
traditionally been made, such as games based on PC games.



                                                   26
role as part of this strategy. This article also quoted Shanda’s Vice President, Zhu Xiaojing, as

stating that he was “personally very optimistic,” that “all levels of [Shanda] are very optimistic

about it” and that based on “official pre-orders, Official Weibo and Wechat data and the recent

technical experience data, this is by far the most excellent mobile game product of Shanda

Game” He concluded by noting that he is “very confident about the future” of Mir II Mobile,

due to its early “excellent performance.”

               (j)     Through Sina, on February 13, 2015, Shanda published a letter on the

status of Mir II Mobile, directly addressed to game players. This letter apologized for delays but

explained that the slow schedule was because Mir II Mobile is “unlike any other mobile game”

due to the “expectations involved,” which give the development team a “huge responsibility to

perfect the game.”

               (k)     On February 18, 2015, a report was published on the news page of Mir II

Mobile’s official website addressed to game players. The report described that the Company has

met with over a thousand players interested in the game and hosted over fifty online promotional

events. It explained that the game’s development team is under “massive pressure” and that after

launching the official website for the game the “explosive reactions . . . of this news went far

beyond our expectations,” as “hundreds of thousands of passionate gamers” congregated on the

website “within an extremely short time.”

               (l)     On May 13, 2015, the official site for Mir II Mobile posted a press release

announcing the upcoming public release of the game and discussed the cooperation between

Tencent and Shanda in the release of the game. The release described this as the first in-depth

collaboration between the two companies. It also quoted Shanda’s Vice President Zhu Xiaojing

as explaining that through this partnership “the number 1 online gaming IP and number 1 mobile




                                                 27
platform” would be “working hand in hand.” Similarly, Tang Yangwen is quoted delivering a

speech about the development of the game and the strategic cooperation between Shanda and

Tencent. The article also described the prestigious role of the Mir franchise within China and

stated that the partnership would be a significant development for the Chinese gaming industry.

               (m)    On August 3, 2015, Shanda published an article on Weibo announcing that

the game had been launched. This article thanked the “massive group of gamers for waiting in

anticipation” and referred to Mir II Mobile as the “most anticipated RPG mobile game of the

year.” It also noted that the game was the product of more than two years of intensive

research and development and more than a year of testing. That same day the Company posted

on Mir II Mobile’s official website, that the game’s server was “overloaded upon activation” and

that two new zones were being added as an “emergency measure.”

               (n)    On August 14, 2015, Shanda posted to one of its social media sites about

the success of the game. This post included an internal email from Shanda’s CEO Defendant

Zhang, with the subject line “Mir fever reignites to take a legendary win on the charts.” The

body of the email stated that the game had made it to the “top spot o[n] the iOS best-selling

chart” as of “6AM on August 14, 2015.” The iOS App store is the primary way that iPhone

users download games. The internal email continued to explain that “team morale is surging”

and advised employees that “the company will be disbursing a special bonus” and advised that

the Shanghai office would be hosting “celebratory wine and firecrackers.”

               (o)    Also on August 14, 2015, an article was posted on the official website for

Mir II Mobile, explaining that the game had made it to the top of the iOS App store and that

current players were being awarded with in-game vouchers to thank them for their support of the

game.




                                                28
        80.     As noted above, these accounts show that Shanda anticipated Mir II Mobile’s

tremendous success, invested significantly in the game, and saw positive results throughout

testing. MIR II Mobile was indeed a huge success, producing revenues between $92 million and

$107 million each month after its release on August 3, 2015. 13 This revenue was split between

Shanda and Tencent. MIR II Mobile generated roughly $136 million in revenue for Shanda

during its first quarter of operation, which meant that it contributed more revenue than Shanda

generated from the rest of the business in any of the first three quarters of 2015. Similarly,

during its first quarter of operations, Mir II Mobile generated more profit than Shanda reported

earning from the combined total of the rest of the business during the whole of the first three

quarters of 2015. 14

        81.     This revenue was not only directly significant to the Company, it was also

indicative of the Company’s future prospects. It suggested that just like Mir II PC, Mir II Mobile

would itself be a golden goose with years of productive earnings. As Shanda’s Vice President

Zhu Xiaojing put it in the March 9, 2016, speech, the success of Mir II Mobile “was proof that a

classic will never become outdated.” It also provided valuable data for evaluating the

Company’s ability to execute on its overall mobile strategy.

        82.     The importance of Mir II Mobile’s success was further emphasized by Defendant

Zhang’s speech to the China Game Industry Annual Conference on December 15, 2015. In that

speech, which was reproduced in a Sina article on the day it was delivered, he explained that Mir

13
   The financial data regarding the success of Mir II Mobile remained secret until March 9, 2016, when
Shanda vice-chair Zhu Xiaojing revealed that the game was making between $92 and $107 million dollars
each month, according to an article in the publication Tech in Asia published March 10, 2016. The
Appraisal Suit explained that MIR II Mobile generated roughly 844 million RMB in revenue its first
quarter (or $136 million using the exchange ratio listed in the Final Proxy).
14
   Section IV(L)(4), gives the exact context of these figures. During an Appraisal Suit brought following
the consummation of the Transaction an expert witness for the Dissenting Shareholders provided these
figures based on Shanda’s own internal documents.



                                                   29
II Mobile had “achieved very impressive results.” Drawing a comparison to Hollywood

superhero movies, he explained that Shanda’s plans for the Mir franchise involve rolling out

other fictional stories based on the Mir II franchise. It was clear that Shanda viewed Mir II

Mobile as significant both in its direct success but also in the opportunities it unlocked to

continue leveraging the brand.

       E.      Shanda Explores a Going Private Transaction

       83.     Beginning in December 2013, Shanda’s co-founder and then-CEO Mr. Tianqiao

Chen and Mr. Richard Wei, Shanda’s Chief Financial Officer at the time, met with

representatives of Kilometre Capital Management Cayman (“Kilometre”) regarding potential

strategic transactions that could reshape the Company’s future. Over the next year, Kilometre

contacted prospective investors who were potentially interested in taking Shanda private.

       84.     On January 26, 2014, Shanda began sharing diligence materials with one such

investor, Primavera. The next day, Shanda Interactive entered into an agreement with Primavera

to form a group and make a proposal to take the Company private. In accordance with this

agreement, Shanda Interactive converted 28,959,276 Class B shares into Class A shares and sold

them to Primavera. The new group (Buyer Group 1 – which consisted of Shanda Interactive and

Primavera) proceeded to submit a preliminary proposal to the Board to acquire all the

outstanding shares of the Company.

       85.     Two days later, the Board met telephonically to consider the proposal and formed

the Special Committee to negotiate and evaluate the proposed going private transaction. The

Special Committee was initially composed of Defendant Lin (serving as the committee’s

chairman), Defendant Chan, and Defendant Gui. On January 29, 2014, Shanda issued a press

release noting that it had received a preliminary non-binding going private offer.




                                                 30
       86.       The Special Committee retained Sullivan & Cromwell LLP to provide it with

legal advice and Merrill Lynch (Asia Pacific) Limited (“Merrill Lynch”) to provide it with

financial advice. On February 25, 2014, the Special Committee began meeting with these

advisors and considering the proposed transaction.

       87.       On March 17, 2014, the Company presented the March 2014 Projections to

Merrill Lynch and Buyer Group 1. On the same day, Buyer Group 1 presented a draft merger

agreement to the Company. On March 25, 2014, the Special Committee discussed the March

2014 Projections and the draft merger agreement with Merrill Lynch and Sullivan & Cromwell.

       88.       Buyer Group 1 and the Special Committee continued negotiating the terms of the

proposed going private transaction and Buyer Group 1 indicated a willingness to pay $6.90 per

ADS. The Special Committee pushed for a higher price, and on April 1, 2014, Buyer Group 1

informed Merrill Lynch that it was not prepared to increase the proposed $6.90 per ADS merger

consideration.

       89.       At this point Buyer Group 1 began looking for additional parties to join them in

taking the Company private. On April 18, 2014, another interested party was found and Shanda

Interactive converted 30,326,005 Class B shares into Class A shares and sold them to Perfect

World. At this point, the new three-party group (Buyer Group 2 – consisting of Shanda

Interactive, Primavera and Perfect World) continued negotiating possible transactions with other

interested parties, which led to the following transactions:

                 (a)    On August 31, 2014, Shanda Interactive converted 123,552,669 Class B

shares into Class A shares and then sold them to Orient Securities.

                 (b)     On September 1, 2014, Shanda Interactive converted 48,152,848 Class B

shares into Class A shares and then sold them to Haitong.




                                                 31
               (c)    On September 1, 2014, Primavera and Perfect World each sold their

shares in Shanda to Haitong.

               (d)    On September 1, 2014, Shanda Interactive converted 80,577,828 Class B

shares into Class A shares and then sold them to Ningxia.

       90.     Following this series of sales, Primavera and Perfect World left the Buyer Group

and Orient Securities, Haitong and Ningxia joined, which resulted in Buyer Group 3 – consisting

of Shanda Interactive, Orient Securities, Haitong and Ningxia.

       91.     Defendant Lin, the Chairman of Shanda’s Special Committee, was CEO of an

affiliate of Orient Securities. Therefore, when Orient Securities joined Buyer Group 3, he had a

conflict of interest and resigned from the Special Committee. This left behind a Special

Committee of two: Defendant Chan and Defendant Gui. Shanda’s Board then voted to elect

Defendant Chan as Chairman of the Special Committee.

       92.     Throughout September 2014, Buyer Group 3 continued negotiating with the

Special Committee and on September 22, 2014, the group indicated it would increase its offer to

$7.10 per ADS. The Special Committee determined that they would entertain this offer.

       93.     Amidst these negotiations, on October 28, 2014, Shanda’s CEO Xiangdong

Zhang abruptly resigned from his role as CEO and stepped down from the Shanda’s Board. He

was simultaneously replaced by Defendant Zhang who had been acting Co-General Counsel and

Vice President at Shanda Interactive. The Company provided no meaningful explanation as to

why Xiangdong Zhang resigned.

       94.     Shanda’s new CEO, Defendant Zhang, promptly began negotiating the purchase

of a block of Shanda’s stock for himself. Those negotiations resulted in a transaction, on

November 25, 2014, wherein Shanda Interactive sold 48,759,187 Class B shares to Mr. Zhang




                                                32
and sold 48,759,187 Class B shares to Ningxia. Because Class B shares carry 10 voting rights,

this transaction also made Ningxia and Defendant Zhang the two most dominant decision makers

among Shanda’s shareholders.

       95.     This sale of Class B shares resulted in Shanda Interactive, Shanda’s former

controlling shareholder, no longer owning any interest in Shanda. Shanda’s co-founder and

significant stakeholder in Shanda Interactive, Tianqiao Chen, abruptly resigned from his position

as director and Chairman of the Board. Having sold its position in Shanda, Shanda Interactive

was no longer a member of the group of interested buyers—thus Buyer Group 4 was composed

of Defendant Zhang, Ningxia, Orient Securities and Haitong.

       96.     Upon Tianqiao Chen’s resignation from Shanda’s Board, Defendant Zhang was

appointed to fill the position as Chairman. At the same time, Shengming Ma, the Chairman of

Ningxia’s Board of Directors was nominated to Shanda’s Board. However, on February 6, 2015,

Mr. Ma resigned from Ningxia’s Board of Directors for “personal reasons” and therefore he

would no longer function as an effective representative of Ningxia on Shanda’s Board.

Therefore, concurrent with his resignation from Ninxia’s Board of Directors, Mr. Ma resigned

from Shanda’s Board and was replaced on Shanda’s Board by Defendant Liang, a vice general

manager of Ningxia. Therefore, due to his position and affiliation with Ningxia and Ningxia’s

position on Buyer Group 4, Defendant Liang was conflicted with respect to the proposed

transaction.

       97.     Together, Buyer Group 4 controlled approximately 70% of Shanda’s outstanding

shares and, due to the special voting privileges of Class B shares it controlled approximately

90% of all shareholder votes.




                                                33
       F.      Shanda Accepts the Going Private Offer

       98.     On March 19, 2015, Buyer Group 4, proposed a purchase price of $6.90 per ADS.

This price was considered unacceptable by the Special Committee as it was even lower than the

$7.10 it had previously expressed a willingness to entertain.

       99.     However, the two directors comprising the Special Committee decided to

postpone their rejection to review financial information regarding the fiscal year ending on

December 31, 2014, that apparently had just been made available to the Special Committee.

Then, on March 27, 2015, the Company provided the March 2015 Projections to the Special

Committee and Merrill Lynch proceeded to discuss those projections with the Special

Committee. The March 2015 Projections were attributed to Shanda’s management—and, as

Shanda’s CEO, Defendant Zhang was certainly a member of Shanda’s management.

       100.    The March 2015 Projections suggested a serious decline in the Company’s

prospects as compared to the March 2014 Projections. Shanda never provided an explanation for

this decline. According to the numbers provided in the Proxies, the projections for Net Revenues

and Net Income for the fiscal years ending on December 31, of the years 2015, 2016, 2017, and

2018 were revised as follows:

    Change in Net Revenue
                                                       2015       2016       2017        2018
    2014 Projection’s Net Revenue Projection          5,222      6,228      6,976       7,589
    2015 Projection’s Net Revenue Projection          3,591      4,700      5,662       6,465
                            Projected Decline        -1,631     -1,528     -1,314      -1,124

    Change in Net Income
                                                       2015       2016       2017     2018
    2014 Projection’s Net Income Projection           1,648      1,972      2,206    2,385
    2015 Projection’s Net Income Projection           1,234      1,462      1,602    1,848
                            Projected Decline          -414       -510       -604      -537
                                                                          (RMB in millions)



                                                34
       101.    Upon receiving the March 2015 Projections, the Special Committee convened to

discuss the proposal with Merrill Lynch. Merrill Lynch noted that these projections were lower

than those previously issued by the Company. The Special Committee discussed these lower

projections with Merrill Lynch, but despite these lowered projections, determined to request that

Buyer Group 4 offer $7.10 per ADS.

       102.    On April 3, 2015 Buyer Group 4 stated that it would be prepared to pay the

requested amount. On that same day, Merrill Lynch presented its “fairness opinion” to the

Special Committee. In reaching this opinion Merrill Lynch represented that it had reviewed

certain public and non-public information including “certain financial forecasts relating to the

Company prepared by the management of the Company”—a clear reference to the March 2014

Projections and March 2015 Projections. Merrill Lynch explained, as part of its formal opinion,

that it had simply “assumed” that the projections provided to it by Shanda’s management had

been “reasonably prepared on bases reflecting the best currently available estimates and good

faith judgments of the management of the Company as to the future financial performance of the

Company.” Based upon this assumption, and its analysis, Merrill Lynch concluded that the

merger consideration of $7.10 per ADS was fair, from a financial point of view.

       103.    Following Merrill Lynch’s presentation of its opinion, the Special Committee

purportedly determined that the merger was fair and “in the best interests of, the Company and

the Unaffiliated Holders.” Next, Shanda’s Board met and purportedly determined that the

proposed transaction “was fair to, advisable and in the best interests of the Company and the

Unaffiliated Holders.” Shanda’s Board then authorized the execution of the merger agreement.

       104.    That evening, the Company published a press release announcing the merger and

publishing the merger agreement. By the close of the next business day, Shanda’s ADS had




                                                35
increased in value by 4.78% to a price of $6.80. The public announcement of this deal was in

furtherance of Defendants’ fraudulent scheme to deceive investors into selling their Shanda

shares for less than they were worth. To accomplish this goal, Defendants would need to avoid

tipping off investors that their shares were worth far more than the $7.10 per ADS being offered

through the Transaction.

       105.    The April 3, 2015, announcement promoted the deal by pointing to a premium

($7.10 per ADS) as compared to the Company’s recent trading price. It further stated that the

deal had been approved by the Board and was recommended by the Special Committee. But, as

unknown to the market, this deal did not, in fact, reflect the true fair value of the Shanda

Securities. This announcement also omitted to disclose that these recommendations were

predicated on the March 2015 Projections—which as will be discussed herein, were false and

misleading. In making this announcement, the Company misled its investors into believing that

a robust review process had been conducted and that the deal price was fair and accurate – when

it was not.

       G.      Shanda Publishes the Initial Proxy

       106.    The proposed Transaction required approval by a two-thirds vote. Therefore, the

Buyer Group held enough voting power to ensure the Transaction would be approved regardless

of how any minority shareholders voted. However, to close the Transaction, the Company

needed to hold a meeting to allow all shareholders to vote. This Extraordinary Shareholders

Meeting was scheduled for November 18, 2015.

       107.    On May 5, 2015, the Company filed the Initial Proxy on Form 13E-3 explaining

the proposed Transaction to the holders of Shanda Securities and making certain disclosures

regarding the proposed Transaction. The Initial Proxy was directed to all “Shareholders of

Shanda Games Limited” and was signed by Defendant Zhang, Defendant Yao (on behalf of


                                                 36
Shanda) and each member of Buyer Group 4. Several of the relevant provisions in the Initial

Proxy are discussed below.

               1.      Financial Projections

       108.    The Initial Proxy included a section, titled “Certain Financial Projections,” which

was a summary of the March 2014 Projections and March 2015 Projections which were prepared

by management 15 and purportedly used by the Defendants and others when considering the deal.

These projections were a core element of the fraudulent scheme orchestrated by the Defendants

and by putting this summary of the projections in the Initial Proxy and making false

representations and omissions regarding these projections, the Defendants were able to mislead

holders of Shanda Securities about the true value of their investment. As a result, Buyers Group

5, which included Defendant Zhang and Defendant Liang’s principal Ningxia, were able to

acquire Shanda for far less than its true value.

                       (a)     The Purpose of the Projections

       109.     In this section of the Initial Proxy, the Company explained that it did not

typically make financial projections available to the public but had decided to make the March

2015 Projections available in summary form. That Shanda did not generally publish projections

heightened the significance that investors would apply to the summaries of the projections

published in the Initial Proxy. While the Initial Proxy implied that more limited projections were

made available through “guidance on the coming quarter in earnings releases and on earnings

conference calls,” this guidance and these calls had completely stopped by the start of 2014.




15
  The Initial Proxy did not define who “management” was, but arguably each of the Individual
Defendants were “management” of Shanda due to their role on Shanda’s Board and clearly Defendant
Zhang and Defendant Yao were “management” due to their respective roles as CEO and CFO.



                                                   37
       110.    Investors would view the summarized projections and any representations about

the projections as highly significant when making investment decisions—including in deciding

whether the deal price was fair. Furthermore, the Initial Proxy emphasized the usefulness of the

summarized projections for that purpose, by disclosing that Shanda’s directors and Merrill Lynch

had relied on the projections when evaluating the fairness of the proposed transaction.

       111.    As stated in the cover letter to the Initial Proxy, the document “provide[s]

information regarding the matters to be acted on at the extraordinary general meeting.”

Furthermore, because the Buyer Group 4 controlled sufficient voting power to approve the

proposed transaction regardless of how Unaffiliated Holders voted, the practical purpose of the

Initial Proxy was to inform such holders of what consideration they were to receive through the

Transaction – specifically, to give them information relevant to whether or not that consideration

was fair and justified, and as to whether or not to exercise appraisal rights.

                       (b)     Representations Regarding the Scope of the Projections

       112.    The Proxies did not reproduce the entirety of the financial analysis used by

management when preparing the March 2014 Projections and March 2015 Projections, nor did

they publish the actual March 2014 and March 2015 Projections. Instead, the Proxies purported

to provide faithful summaries of these projections.

       113.    The Initial Proxy summarized the March 2014 Projection as follows:




                                     [chart on following page]




                                                 38
                                                Management Projections
                                            Fiscal Year Ending December 31,
                               2013E(1)    2014E     2015E    2016E   2017E          2018E
                                                   (RMB in millions)(2)
         Total Net Revenues        4,346     4,210    5,222     6,228        6,976      7,589
                     Growth       -7.9%     -3.1%    24.0%     19.3%        12.0%       8.8%
                 Gross Profit      3,210     3,146    3,852     4,555        5,098      5,461
               Gross Margin      73.9%      74.7%    73.8%     73.1%        73.1%      72.0%
 Total Operating Expenses          1,481     1,561    1,895     2,213        2,427      2,615
  Income from Operations           1,729     1,585    1,957     2,342        2,671      2,847
          Operating Margin       39.8%      37.6%    37.5%     37.6%        38.3%      37.5%
Net Income attributable to
                                   1,589    1,326      1,648     1,972       2,206      2,385
    Shanda Games Limited
(1) These projections were prepared by the Company’s management during the first
quarter of 2014. At the time these projections were prepared, the audit for the fiscal year
ended December 31, 2013 had not been completed. Accordingly, management estimates
for fiscal year 2013 may vary materially from the Company’s audited financial statements.
(2) Financial projections were prepared and provided in RMB.

      114.   The Initial Proxy summarized the March 2015 Projections as follows:

                                                Management Projections
                                            Fiscal Year Ending December 31,
                               2014E(1)    2015E    2016E     2017E   2018E            2019E
                                                    (RMB in millions)(2)
         Total Net Revenues       3,717      3,591     4,700     5,662         6,465      7,661
                    Growth -14.5%           -3.4%     30.9%     20.5%         14.2%     18.5%
                Gross Profit      2,777      2,723     3,463     4,066         4,548      5,491
              Gross Margin       74.7%     75.8%      73.7%     71.8%         70.3%     71.7%
 Total Operating Expenses         1,594      1,386     1,799     2,105         2,323      2,826
   Income from Operations         1,183      1,337     1,663     1,961         2,225      2,665
          Operating Margin       31.8%     37.2%      35.4%     34.6%         34.4%     34.8%
    Net Income attributable
                                  1,040      1,234     1,462       1,602       1,848      1,902
 to Shanda Games Limited
(1) These projections were prepared by the Company’s management during the first quarter
of 2015. At the time these projections were prepared, the audit for the fiscal year ended
December 31, 2014 had not been completed. Accordingly, management estimates for fiscal
year 2014 may vary materially from the Company’s audited financial statements.
(2) Financial projections were prepared and provided in RMB.


                                               39
       115.    The first set of numbers was presented as a summary of “the financial projections

provided by management to the [potential buyers] and Merrill Lynch in March 2014.” In other

words, the Initial Proxy represented that these numbers were a faithful summary of the March

2014 Projections.

       116.    The second set of numbers was presented as a summary of “the financial

projections provided by management to the [potential buyers] and the Merrill Lynch in March

2015.” In other words, the Initial Proxy represented that these numbers were a faithful summary

of the March 2015 Projections.

       117.    The Initial Proxy reinforced the representation that the Company was providing

faithful summaries of the actual March 2015 Projections by explaining that the summaries were

included in the Initial Proxy to “give shareholders access to certain information that was made

available to the financial advisor.”

       118.    However, the summary of the March 2015 Projections that was included in the

Initial Proxy only forecasted out until the fiscal year ending in 2019. The summary showed

shrinking revenues through 2015, followed by a 30.9% year over year increase in revenue in

2016, a 20.5% increase in 2017, a 14.2% increase in 2018 and an 18.5% increase in 2019. In

reality, however, the March 2015 Projections that Buyer Group 4 (and 5), the Special

Committee, and Merrill Lynch had access to contained detailed forecasts up to and including the

year 2020.

       119.    The failure to include the forecasts for the year 2020 in the Initial Proxy was a

material omission. The representation that the Initial Proxy actually summarized the projections

shared with Buyer Group 4 (and 5) and Merrill Lynch in March 2015 was a false and misleading

statement.



                                                40
        120.    Shanda’s true March 2015 Projections which included figures for the year 2020

forecasted revenue growth in that year of 5.4%. While this constitutes less growth than the

Company projected for 2019, it still shows positive growth in that year. Therefore, by failing to

include the 2020 numbers, Shanda’s management deprived investors of significant and positive

information about the Company and its value.

        121.    Furthermore, the representation that the summarized information was in fact the

information provided to Merrill Lynch, deprived shareholders of an opportunity to draw their

own conclusions about reliability of Merrill Lynch’s opinion that the merger consideration was

fair. More specifically, it deprived them of significant information that would have tended to

suggest that Merrill Lynch was wrong in assessing that the merger consideration was fair.

                        (c)     Representations Regarding the Preparation of the Projections

        122.    The summarized projections did not provide any game-by-game analysis

attributing specific revenue amounts to specific games. 16 However, the Initial Proxy contained

numerous assurances that the March 2014 Projections and March 2015 Projections were

prepared with adequate care.

                (a)     The Initial Proxy stated that “[in] compiling the projections, the

Company’s management took into account historical performance of legacy games, projected

launch dates of new games in the Company’s pipeline, and projected revenues for each new

game, combined with estimates regarding gross margin, operating expenses, tax rates, capital

expenditure, EBITDA and net income.”



16
  In fact, across the hundreds of pages in the Initial Proxy and its annexed documents, there is only a
single mention of the Mir franchise and the franchise is only then mentioned to note that Defendant
Zhang had been in charge of licensing for Mir II. Mir II Mobile is not mentioned anywhere in the Proxies
despite its significance to Shanda.



                                                  41
                (b)     The Initial Proxy states that the projections were “based on numerous

assumptions and estimates as to future events made by management that management believed

were reasonable at the time the projections were prepared.”

                (c)     The Initial Proxy included a statement by Merrill Lynch that it was

“advised by the Company and assumed” that the “Management Forecasts” have been

“reasonably prepared on bases reflecting the best currently available estimates and good faith

judgments of the management of the Company as to the future financial performance of the

Company.” 17

                (d)     The Initial Proxy included a statement by Merrill Lynch that it “assumed

and relied upon . . . the accuracy and completeness of the financial information and other

information . . . provided to or otherwise reviewed by or discussed with [it]” and that it “relied

upon assurances by management of the Company” that they were “not aware of any facts or

circumstances that would make such information or data inaccurate or misleading in any material

respect.”

        123.    Altogether these statements conveyed that the March 2014 Projections and March

2015 Projections were reasonably prepared, based on historical data, an understanding of

Shanda’s game pipeline – including an analysis of revenue projections for each new game,

assumptions and estimates which management believed were reasonable and, in fact, the “the

best currently available estimates.” Further, the statements affirmatively represented to investors




17
  The Proxies also stated that the Special Committee “expressly adopted” the “analysis and opinions” of
Merrill Lynch. Furthermore, the Proxies stated that the Board “adopted such recommendations and
analysis” as given by the Special Committee. As such, each Defendant not only signed the Final Proxy
with full knowledge of Merrill Lynch’s recitation of these assurances about the preparation of the
projections, but affirmatively “adopted” those statements as their own analysis.



                                                  42
that Shanda’s management was not aware of any circumstances that would make the information

relied upon misleading in any material respect.

        124.    Such assurances were important in the orchestration of the fraudulent scheme. If

shareholders trusted the integrity of the projections, they would place far more weight on the

value of the published summaries of those projections, as accurate predictions of the Company’s

future financial prospects. Furthermore, they would more generally trust the Company’s

representations regarding the fairness of the deal and, more specifically, trust the “fairness

opinions” of Merrill Lynch and the Special Committee, which were predicated upon the

reliability of the projections.

        125.    These assertions were plainly false; the March 2015 Projections (and the

summaries derived therefrom) were not reasonably prepared, did not rely upon the best available

estimates regarding the Company’s future, did not take into account the realistic projected

revenues for each new game, and management was aware of information that would render the

information relied upon materially misleading. These errors are explained in greater depth at

Section IV(L) and three of them are summarized below:

                (a)     In preparing the March 2015 Projections, Shanda grouped to-be-released

mobile games into one of three categories: B1, B2 or B3. For example, B1 games were

supposedly modeled as earning 500,000 RMB per day (roughly $80,585 18) in their first quarter

of operation and all games were expected to earn revenue according to their category and age.

However, beginning in 2016 and without explanation, Shanda began modeling some B1 games

with far less revenue than B1 games were supposed to produce. This was erroneous and would



18
  Dollar value calculated using the exchange rate of $1.00 USD to 6.2046 RMB, as set forth in the Final
Proxy.



                                                   43
have understated Shanda’s future revenue. Games subject to this erroneous treatment were also

subject to an additional error; Shanda continued to model revenue-depended licensing and

royalty costs from these games as though they were producing B1 revenues, despite erroneously

modeling them as producing far lower revenue—thus, Shanda’s error was amplified and further

understated the Company’s future revenue.

               (b)     Shanda also modeled depreciation and amortization using a method that

was unreliable and which conflicted with the approach it had historically used. Whereas Shanda

has previously calculated these accounting entries by writing down fixed assets in accordance

with their expected useful lives, in in preparing the March 2015 Projections, Shanda simply

calculated depreciation and amortization as a percentage of revenue. As revenue was expected

to grow, this resulted in offsetting growth with depreciation and amortization, which

dramatically understated Shanda’s value.

               (c)    Incredibly, Shanda also assumed that Mir II Mobile would produce

lifetime revenues of a mere $15 million, an unrealistic assumption given the popularity of the

Mir II PC game (that Mir II Mobile was based on) which had been generating revenues of

roughly $333 million in 2011, $248 million in 2012, $214 million in 2013 and $185 million in

2014 (and this at a time that 10+ year old game’s popularity was waning). Shanda’s assumption

that Mir II Mobile would produce lifetime revenues of a mere $15 million was therefore

unreasonable and absurd. It was also in direct contrast to Shanda’s public statements touting the

anticipated (and later realized) blockbuster success of the game.

               2.     Fairness of the Transaction

       126.    The Initial Proxy made numerous assertions that the merger consideration being

offered to the Unaffiliated Holders was fair. The Initial Proxy presented Merrill Lynch’s

statement that, the consideration offered through the Transaction was “fair, from a financial point


                                                44
of view” to the Unaffiliated Holders. The Board and Special Committee adopted that opinion

and went further to note that the Transaction was “in the best interests of” the Unaffiliated

Holders.

       127.    However, the $7.10 per ADS merger consideration was not fair. Rather, this price

reflected an effort by the Defendants to suppress the value of the Shanda Securities to decrease

the price that would need to be paid 19 to acquire the Company through the Transaction.

       H.      The Composition of the Buyer Group Changes Again

       128.     After the Initial Proxy was published, Century Huatong began maneuvering to

acquire a position in Shanda. Existing business with Shanda accounted for 57% of Century

Huatong’s net revenue in 2014 and it sought to expand its mobile and web gaming businesses

through a greater relationship with Shanda. By mid-June 2015, Century Huatong negotiated an

agreement with Orient Securities and Haitong to buy their positions in Shanda. Through this

purchase Century Huatong became the owner of 230,990,798 Class A shares and Buyer Group 5

was formed.

       129.    Buyer Group 5 owned 75.6% of Shanda’s outstanding shares and 90.7% of the

outstanding votes. The individual entities comprising Buyer Group 5 can be grouped together by

affiliation and the composition of the group, as it relates to the proposed Transaction, was as

follows:



                                     [chart on following page]



19
  While the Transaction called for Shanda to actually buy the Unaffiliated Holders shares, as an
economic matter, any money flowing out from Shanda through the Transaction was money that the
ultimate Buyers Group would be “spending,” since it was money that they otherwise would come to
indirectly own through their acquisition of Shanda.



                                                 45
Affiliate        Specific Entities that would                         Votes
Group &          own Shanda through                     Shares        Controlled by
Projected        Capitalhold Limited                    Owned by      Affiliate           Representation
Ownership        & Projected Ownership                  Affiliate     Group as of         within Shanda’s
Percentage       Percentage                             Group         Final Proxy         Management
Defendant        Ningxia Yilida Capital                 48,759,187    487,591,870         Defendant Zhang
Zhang            Investment Limited Partnership         Class B                           was Chairman of
(15.1%)          (9.0%)                                 shares                            Shanda Board and
                                                                                          its CEO
                 Ningxia Zhengjun Equity
                 Investment Partnership
                 Enterprise (Limited
                 Partnership) (6.1%)
Ningxia          Ningxia Zhongyincashmere               80,577,828    568,759,187         Ningxia’s vice
(42.1%)          International Group Co., Ltd.          Class A                           general manager
                 (23.9%)                                shares                            was Defendant
                                                                                          Liang, a member
                 Ningxia Silkroad Equity                48,759,187                        of Shanda’s Board
                 Investment Partnership                 Class B
                 Enterprise (Limited                    shares
                 Partnership) (12.2%)

                 Ningxia Zhongrong Legend
                 Equity Investment Partnership
                 Enterprise (Limited
                 Partnership) (6.0%)
Century          Orient Hongtai (Hong Kong)             230,990,798   230,990,798         None, but
Huatong          Limited (11.4%)                        Class A                           business partners
(42.7%)                                                 shares                            with Shanda
                 Orient Hongzhi (Hong Kong)
                 Limited (11.4%)

                 Hao Ding International
                 Limited (19.9%)

        130.    Century Huatong purchased its stake in Shanda for $4.44 per share, which was far

more than the $3.55 per share merger consideration offered through the proposed Transaction. 20

Despite this, the Special Committee met on August 25, 2015, and purportedly determined that


20
  In fact, while Ningxia’s original position of Class A shares was purchased for $3.45 per share, the
remaining Buyer Group shares were purchased for far more than the $3.55 per share ($7.10 per ADS)
offered through the Transaction—with Ningxia and Defendant Zhang each paying $5.13 per Class B
share and Century Huatong paying $4.44 per Class A share.



                                                   46
this consideration remained “fair to, and in the best interests of, the Company and the

shareholders and ADS holders of the Company who are unaffiliated with the Company.”

         131.   On August 17, 2015, Individual Defendants Chan, Gui, Zhang, and other

unnamed members of Shanda’s Board, advisors and a representative of Century Huatong, had a

conference call, which discussed the strategic relationship between Century Huatong and

Shanda. This strategic relationship had previously been described in diligence calls by

representatives of Century Huatong, where they had noted that Shanda’s “portfolio of well-

known [PC] games” was “highly complementary” to their “plans for developing a games

business focused on web- and mobile-based games.” Thus, in discussing Century Huatong’s

strategic goals for Shanda, Defendants would have discussed Mir II Mobile—which was the

stand-out example of Shanda’s efforts to convert well-known PC games into successful mobile

games.

         132.   On August 25, 2015, the Special Committee purportedly determined that the

merger was “fair to, and in the best interests of” the Unaffiliated Holders. In making this

determination the Special Committee was purportedly acting with the “advice and assistance of

the Company’s management and its independent financial and outside legal advisors.” However,

the Special Committee did not seek an updated fairness opinion from Merrill Lynch and instead

continued to rely upon its April 3, 2015, advise. On August 26, 2015, the Board purportedly

unanimously “affirmed its April 3, 2015 resolutions . . . determining it was fair to, advisable and

in the best interests of the Company and the Unaffiliated Holders to consummate the Merger.”

         133.   Finally, on September 18, 2015, the merger agreement was amended and restated

to alter the termination rights held by the merger parties. The substance of this amendment is not

important to the instant suit. However, the amendment once again prompted a reevaluation of




                                                47
the transaction by the Special Committee. Therefore, on September 21, 2015, after “due

consideration” the committee determined the transaction was “fair to, and in the best interests of,

the Company and the shareholders and ADS holders of the Company who are unaffiliated with

the Company.” Once again, the Special Committee did not seek updated advice from Merrill

Lynch. The Board also restated its purported opinion that the transaction was “fair to, and in the

best interests of, the Company and the Shareholders and ADS holders of the Company who are

unaffiliated with the Company.”

        I.      Shanda Publishes the Final Proxy

        134.    In anticipation of the Extraordinary Shareholder Meeting, Shanda published the

Final Proxy on October 13, 2015. The Company published the Final Proxy as an amendment to

its earlier filed Form 13E3. 21 Much of the content of the Final Proxy was identical to the content

of the Initial Proxy. The Company continued its fraudulent scheme to depress the value of

Shanda’s stock by failing to modify many of the representations in the Initial Proxy.

        135.    In particular, the Initial Proxy and Final Proxy contained substantively identical

sections titled “Certain Financial Projections,” which included the summarized March 2014

Projections and March 2015 Projections. The Final Proxy also reproduced the sections regarding

Merrill Lynch’s fairness opinion, which were not updated or reconfirmed despite the

developments and passage of time since the Initial Proxy. The Final Proxy also failed to account

for now known (instead of projected) revenues - despite having the opportunity to do so in the

Final Proxy.



21
   The Final Proxy was filed as an amendment to the Initial Proxy. The Company also published several
other amendments in the time between the filing of the Initial Proxy and the filing of the Final Proxy.
Finally, upon the approval of the Transaction at the Extraordinary Shareholders Meeting, the Company
filed one further amendment recognizing the results of that meeting.



                                                   48
       136.    However, the Final Proxy contained some new descriptions of the developments

related to Century Huatong’s acquisition of its position in Shanda and described how the Special

Committee and Board had purportedly reconfirmed their opinions regarding the Transaction –

evidencing Shanda’s ability to provide new information it was privy to that affected the

Transaction. The Final Proxy explained that on August 25 and August 26, 2015, respectively,

the Special Committee and the Board both claimed to have unanimously determined the

Transaction was “fair to, and in the best interests of” the Unaffiliated Holders.

       137.    Furthermore, the Final Proxy stated in present tense (i.e., as of its October 13,

2015 publication) that the “Company believes” that the Transaction is “fair to, and in the best

interests of” the Unaffiliated Holders. The Board unequivocally recommended that the

shareholders vote in favor of the Transaction.

       138.    The inclusion of the sections of the Proxy regarding the March 2014 Projections

and March 2015 Projections, the republication of the prior assertions regarding the deals fairness,

and the present tense reaffirmation of these assertions was a continuation of Defendants’

fraudulent scheme to depress the price of the Shanda Securities to reduce the price Buyer Group

5 would need to pay to acquire Shanda and to mislead the market as to the true value of Shanda

Securities.

       139.    One key difference between the Initial Proxy (published on May 5, 2015) and the

Final Proxy (published on October 13), was that by the time the Final Proxy was Published, Mir

II Mobile had already undergone its very successful launch on August 3, 2015. At this point

(over two months later), it was actually known to each of the Defendants that Mir II Mobile was

producing revenues far beyond those provided for by the March 2015 Projections. Specifically,

while the March 2015 Projections accounted for $15 million in revenues over the course of Mir




                                                 49
II Mobile’s life, by the time Final Proxy was published, Mir II Mobile had already generated

more than $184 million in revenue (approximately $91 million of that revenue went to Shanda

during that 2 month period). 22 While the forecasts regarding Mir II Mobile were false and

misleading when they were originally presented in the Initial Proxy on March 2015 – because

they were based on the unreasonable assumption that the anticipated blockbuster Mir II Mobile

would only generate $15 million in revenue over the life of the game – by October 13, 2015

when the Final Proxy was published, Defendants had actual information concerning MIR II

Mobile’s success which contradicted the $15 million revenue figure by a massive amount, but

failed to provide this known information to investors.

        J.      Defendants Had Access to and Reviewed Information Concerning MIR II
                Mobile’s Success at the Time of the Final Proxy

        140.    Indeed, by the release of the Final Proxy, Mir II Mobile had been on the market

for over two months. Shanda, its directors, and CEO certainly knew of the game’s success.

Shanda had long been an industry pioneer when it came to using data to better understand its

games. In addition, certain aspects of the business model made this knowledge inescapable.

Unlike some physical retail products, the success of digital games, such as Mir II Mobile, which

are distributed through platforms such as the iPhone’s “App Store” or one of several China-

focused marketplaces for Android phone apps are instantly tracked by the game’s producer. As

the Wall Street Journal reported, in a November 15, 2011, article, “Real-time data analytics has




22
   This $91 million figure is based on the conclusion, during the Appraisal Suit, that Mir II Mobile
produced revenue for Shanda of approximately $136 million in its first quarter of operation. Thus, two-
thirds of $136 million would be about $91 million. It is possible that revenue was not evenly distributed
all three months, but given the March 9, 2016, disclosure that Mir II Mobile earned between $92 and
$107 million in total revenue each month, the month-to-month variation was small enough to make this
approximation reasonable.



                                                    50
enabled game companies to collect and analyze every action their players make, and change their

games according to what users want and don’t want.”

       141.    As a free-to-play mobile game, Mir II Mobile produces revenue through the sale

of in-game items. Shanda’s 2014 annual report, boasted of the Company’s ability to carefully

track various metrics about game performance. For example, Shanda explained: (1) “[w]e track

the number and price of each virtual item sold as well as user behavior in response to the launch

of a virtual item. We adjust the pricing of certain virtual items based on their consumption

pattern and other factors;” (2) “[w]e track various information, including player accounts and in-

game purchases, to verify the transactions and proceeds;” (3) “[t]he sale of virtual items requires

us to track closely game players’ tastes and preferences, especially as to in-game consumption

patterns.”

       142.    Former employees of the Company also support that Defendants would have

access to this data. Former Employee 1 (“FE1”) was a senior operations planner for a different

massively multiplayer role playing game at Shanda. He worked at the Company from July 2015

until October 2016. According to FE1, because Shanda was the developer of Mir II Mobile, it

would have had access to data such as the number of active users and revenue in real time from

the game’s servers. Due to their access to this information FE1 believed that Shanda’s

management team, which included the Individual Defendants, would know of the game’s success

in real time, even based on its performance on just the first day of operations.

       143.    Former Employee 2 (“FE2”) was a network operations specialist for a different

massively multiplayer role playing game based on the same free-to-play business model as Mir II

Mobile. In this role he conducted operations planning and execution, recorded data about the

game he worked on and analyzed the income from that game. He would gather data directly




                                                 51
from the Company’s internal data pool. He worked at the Company from December 2014 to

June 2015. According to FE2, prior to the official launch of a game, Shanda would collect data

from the public beta testing to estimate the game’s success. After the launch, once the first

player entered the game, the Company’s back-end system would begin recording data, including

things like the time each player spent playing and the payments that player has made. This data

was summarized and reviewed every week, but in some cases management would view the data

within a day. Members of the particular game’s team would report the relevant data to Shanda’s

management.

       144.    Former Employee 3 (“FE3”) was an internet architecture manager at Shanda. His

role involved planning and operating certain complex tasks on Shanda’s infrastructure data

center. He worked at Shanda from March 2011 until May 2016. According to FE3, Shanda

would normally have information about the success of its games in real time, including data

regarding the number of active players, cash flow, and other metrics. He explained that the

management team should have known very quickly how Mir II Mobile was performing as lower-

level employees would report to them beginning on the first day the game was published.

Management also would have received updates about the game at weekly internal meetings.

       145.    The many previously described Chinese-language public statements reveal that

Defendant Zhang and the members of the Company’s management were paying close attention

to the game. More specifically, corroborative of what the FE’s stated, Defendant Zhang

admitted in an August 14, 2015, email to Shanda’s employees that he was aware of the game’s

tremendous success. See ¶ 79(n). The Company even hosted a celebration at their Shanghai

office complete with champagne and firecrackers on August 14, 2015. And on October 19, 2015




                                                52
– just six days after the Final Proxy was issued – Defendant Zhang publicly referred to the game

in a press release as a “blockbuster success.”

       146.    Notwithstanding its knowledge that Mir II Mobile was a massive success, as

Shanda had anticipated it would be, Shanda continued to rely on its March 2015 Projections,

when assessing the “fairness” of the merger. The projections had treated Mir II Mobile as an

average B1 game, when by the time the Final Proxy was published in October 2015, the

Company had two months of data showing that MIR II had already outperformed B1 game

projections by an incredible amount and would continue doing so. Shanda omitted any

discussion of Mir II Mobile from its Final Proxy, choosing instead to use its absurdly low and

baseless projections for the game to undervalue the Company to the benefit of Buyer Group 5,

which included Defendant Zhang and Defendant Liang’s employer and principal, Ningxia.

       K.      The Transaction Closes

       147.    On November 18, 2015, Shanda held its Extraordinary Shareholders Meeting to

vote on the proposed Transaction. As was expected, Buyer Group 5 voted in favor of the

Transaction and it was approved and consummated. According to a press release issued the day

of the meeting, 84.5% of the Company’s total outstanding ordinary shares, representing 94.1% of

its outstanding voting rights voted in person or by proxy. Of those voting, Shanda reported that

99.3% voted in favor of the proposal.

       148.    Because the Transaction was approved, each share of Shanda’s common stock,

except those shares held by Buyer Group 5 was effectively sold, for $3.55 and each ADS was

effectively sold for $7.10. Shanda explained this in the Final Proxy by noting that “the holders

of the Class A ordinary shares of the Company and ADS (other than Excluded Shares, ADS

representing Excluded Shares and Dissenting Shares) will be cashed out in exchange for the Per

Share Merger Consideration or the Per ADS Merger Consideration.”


                                                 53
       149.    Any holder of Shanda Securities who did not tender a written notice of objection

to Shanda prior to the shareholder meeting relinquished their appraisal rights. Shanda has not

disclosed the number of shareholders who issued these written notices.

       150.    As a result of the Transaction, Shanda merged into Capitalcorp, a Cayman Islands

corporation created for the purpose of the Transaction. Shanda was the surviving entity of that

merger and became a wholly owned subsidiary of Capitalhold Limited, a Cayman Islands

corporation. Capitalhold was owned by Buyer Group 5, meaning that through the merger

Shanda became indirectly owned by Buyer Group 5.

       L.      The Appraisal Suit

       151.    The Proxies informed holders of Shanda Securities that they would have certain

dissenting rights under Cayman Islands law. These rights provided investors with the ability to

obtain an “appraisal” of the “fair value” of their shares. As a matter of Cayman Law, such “fair

value” could be greater, the same as, or less than the consideration offered through the merger.

The risk of losing money through an appraisal meant that holders of Shanda Securities had an

incentive not to seek these rights unless they had some reason to doubt that they were in fact

receiving fair value for their shares. Inversely, any investor who held Shanda Securities at the

time the Transaction closed would have either sought appraisal had they known or had reason to

believe that the merger consideration was not the fair value of their shares. By convincing

investors through their false statements and omissions that the proposed merger consideration

provided them with fair value for their Shanda Securities, the Defendants were able to buy the

Company for far less than it was worth.

       152.    Anyone holding Shanda’s ADS who wanted to dissent would have needed to act

prior to the Extraordinary Shareholders Meeting in order to exercise their rights. According to

the Proxies, ADS holders needed to redeem their ADS for the underlying common shares, a step


                                                54
requiring them to pay a nominal fee to the Depository. Once holding Shanda’s stock, the

dissenter would be required to give a written “notice of objection” to the Company prior to the

Extraordinary Shareholders Meeting.

       153.    Prior to the Extraordinary Shareholders Meeting, three shareholders issued notice

of their objection to the Transaction. The Dissenting Shareholders were (1) Blackwell Partners

LLC-Series A, (2) Crown Managed Accounts SPC, and (3) Maso Capital Investments Limited.

Together the Dissenting Shareholders had held 8,822,062 of Shanda’s Class A common stock,

which would have been worth roughly $31.3 million at the deal price.

       154.    Following the Extraordinary Shareholders Meeting, the Dissenting Shareholders

followed the necessary procedure to seek an appraisal of the fair value of their shares as of the

date of the Transaction. The Appraisal Suit was filed on February 4, 2016, and the proceedings

were held before Judge Segal in the Grand Court of the Cayman Islands.

       155.    Various procedures for the exchange of evidentiary discovery and expert reports

were arranged with the Grand Court’s supervision. Both sides of the dispute selected expert

witnesses to assist in the valuation and both sides’ witnesses issued initial and supplementary

expert reports. A hearing was held from November 7, 2016 through November 17, 2016. The

hearing included expert witness testimony, cross examination of both expert witnesses, and

closing submissions.

               1.      Admissions and Findings that the Merger Consideration Was Unfair
                       and that the Projections Were Erroneous

       156.    During the Appraisal Suit, the expert for the Dissenting Shareholders, Mr. Inglis

obtained non-public information from Shanda beyond what was included in the Proxies. In

addition to document discovery, Mr. Inglis participated in conference calls, in which he obtained

further information directly from Defendant Zhang and other members of Shanda’s management.



                                                55
       157.    With access to this additional information, Mr. Inglis was able to identify many

errors in Shanda’s calculations. Shanda admitted that the issues identified by Mr. Inglis were

errors. Through its attorneys, Shanda provided Mr. Inglis with a corrected version of the March

2015 Projections. By providing these corrected projections, Shanda not only recognized that the

errors identified by Mr. Inglis were indeed errors, but also implicitly recognized that they were

significant enough to require revised projections. Even Shanda’s expert, Mr. Jarrell, went on to

use the corrected projections in his discounted cash flow analysis in reaching his assessment of

the fair value of Shanda’s shares – which even Shanda’s own expert determined was higher

than the $7.10 per ADS share price.

       158.    During the Appraisal Suit, Shanda’s own expert found that as of November 18,

2015, when the Transaction closed, the fair value of Shanda’s equity was $9.56 per ADS, which

is 34% higher than the $7.10 price that Shanda called “fair and in the best interest” of the holders

of Shanda Securities outside of Buyer Group 5. This $9.56 projection did not reflect any

adjustment based on the true Mir II Mobile revenue data. In offering this expert opinion Shanda

was effectively admitting that the deal it offered was in fact not fair, as of the merger date and

that the statements made in the Proxies were false and misleading.

       159.    The Dissenting Shareholders argued in the Appraisal Suit that the fair value of

each ADS was $27.16. On April 25, 2017, the Grand Court of the Cayman Islands issued its

decision in the Appraisal Suit, awarding the dissenters $16.68 per ADS, finding that the

Transaction had actually provided a mere 42.5% of the fair value of their Shanda Securities.

       160.    Then on March 6, 2018, the Court of Appeal of the Cayman Islands partially

reversed that ruling, holding that a “minority discount” should have been applied and adjusting

the “fair price” down to $12.84 per ADS—by this measure investors had been paid a mere 55.2%




                                                 56
of the fair value of their Shanda Securities. The decision on appeal affirmed much of Judge

Segal’s decision. In particular, it left the criticisms of the March 2015 Projections intact,

including the conclusions that they were unrealistic, unreasonable, and unreliable.

       161.    Shanda also admitted to additional errors in the March 2015 Projections but did

not issue corrections to account for these errors. In introducing the unresolved issues, requiring

his analysis, Judge Segal wrote that “Shanda no longer disputed” the need to make ten additional

corrections in the March 2015 Projections, beyond those it had already corrected.

       162.    Outside of these admitted errors, the Appraisal Suit decision dealt with nine

points of dispute between Shanda and the Dissenting Shareholders regarding the appropriate

methods for determining fair value. Of these nine areas of dispute, three disputes directly related

to significant errors in the analysis underpinning the March 2015 Projections. These errors

rendered the summary of those projections materially false and misleading.

               2.      Unreasonable Revenue Intensity Estimates

       163.    Shanda’s management forecasted the expected revenue of each game slated for

release. To calculate this revenue Shanda used a crude process that grouped mobile games into

one of three categories, referred to as B1, B2 or B3. This simplistic method of generating

projections, which was not disclosed until the Appraisal Suit, meant that the affirmative

statements that these projections were based upon “the best currently available estimates” and

took into account the revenue of each new game, was false and misleading. Using this system,

the games were predicted to generate a certain amount of revenue based on their categorization.




                                                 57
For example, in their first quarter, B1, B2 and B3 games were predicted to earn 500,000 RMB

($80,585), 250,000 RMB ($40,292) or 125,000 RMB ($20,146) per day, respectively. 23

        164.    The model followed this exact approach through 2014 and 2015, but in 2016

without explanation, the model predicted some B1 Games as producing far less revenue than

their type would suggest. Shanda initially maintained that this was not an error and hid behind

the fact that a game could actually perform better or worse than predicted. However, the

modeling mismatch was not a matter of expectations clashing with results. The issue was that

the predictions conflicted with the purported process used to generate those predictions—which

should have been forecasting revenue from games based on their categorization as B1, B2 or B3.

        165.    As troubling as the mismatch was, far more troubling still was that Shanda

continued to model the expenses for these games as though they were earning at the full rate for

B1 games. For example, a game that was supposedly categorized as a B1 game, would be

forecasted as producing far lower revenues in 2016, but would also be forecasted with licensing

and royalty costs (which are a function of revenue) as though the game was producing far higher

revenues. For example, a B1 game was incorrectly forecasted to have four times lower revenue

than called for by the model, but despite this was still assumed to have licensing/royalty costs of

a game producing four times more revenue!

        166.    Judge Segal noted that Shanda’s expert eventually “recognized . . . the extent of

the problem” during cross examination. Ultimately, Judge Segal found that “the forecasts in this

respect [were] unreliable” and that the March 2015 Projections “needed to be corrected.” As

calculated by the Dissenting Shareholder’s expert and as accepted by Judge Segal, these errors—



23
  Dollar values calculated using the exchange rate of $1.00 USD to 6.2046 RMB, as set forth in the Final
Proxy.



                                                   58
i.e., just those regarding the mismatch between game-type and projected revenue and expenses—

understated Shanda’s value by about $0.37 per ADS. This meant that faulty revenue intensity

calculations contributed to the ADS being undervalued by about 5%.

       167.    These errors not only significantly understated Shanda’s value, but they also

meant that the summarized March 2015 Projections, published in the Proxies, showed figures in

each line item that understated the Company’s prospects. However, because the Proxies only

provided the March 2015 Projections to investors in summary form, investors could not see the

otherwise obvious flaws in the method used by Shanda to prepare these projections.

               3.      Unreasonable Amortization and Depreciation

       168.    In preparing the March 2015 Projections, Shanda calculated depreciation and

amortization as a percentage of revenue, which, according to Judge Segal, produced results that

were “unreasonable and unrealistic.” The use of this flawed approach resulted in a dramatic shift

from Shanda’s historical practices toward one that obviously deflated the Company’s value.

       169.    Throughout its historical financial data, such as the data published in its annual

reports, Shanda amortized and depreciated expenses based on the estimated useful life of those

assets. In contrast, the model Shanda used in preparing the March 2015 Projections simply

assumed that depreciation and amortization would grow at a rate that was a function of revenue

growth. This had the effect of substantially over-estimating depreciation and amortization over

the period following the Transaction. This approach was wrong as a matter of basic accounting

principles and certainly did not make use of the best currently available estimates.

       170.    One result of Shanda’s decision to model amortization and depreciation as

products of revenue, as pointed out by Mr. Inglis in the Appraisal Suit, was that the March 2015

Projections showed that the book value of Shanda’s capital assets fell rapidly over the forecasted

period and then became negative from 2018. It was this observation that prompted Judge Segal


                                                59
to note that the Company’s approach was “unreasonable and unrealistic.” It was simply not

possible that the book value of Shanda’s capital assets would have become negative and this

obvious anomaly would have directly exposed the flaws in the approach to those relying on the

depreciation model.

        171.    The court then accepted Mr. Inglis’ correction to this calculation, which increased

the value of Shanda’s equity by roughly $0.22 per ADS. This meant that faulty revenue intensity

calculations contributed to the ADS being undervalued by about 3%.

        172.    This error not only meant that the approach used by Shanda was itself deeply

flawed but it also would have reduced the line items for “Total Operating Expenses” and “Net

Income” in the summary of the March 2015 Projections. However, because the Proxies only

provided the March 2015 Projections to investors in summary form, they could not see the

otherwise obvious flaws in the method used by Shanda to prepare these projections.

                4.      Mir II Mobile’s Revenue

        173.    As was revealed during the Appraisal Suit, when Shanda’s management prepared

the March 2015 Projections they modeled Mir II Mobile, using the method described above, as

an ordinary B1 game with total lifetime revenues of $15 million. Given the resources Shanda

had invested in the game, 24 its tremendous expectations for the product, and the historical

success of Mir II PC (which grossed $185 million, $214 million, and $248 million in the three

years prior to the Transaction alone) a prediction of $15 million in lifetime revenue was



24
  According to an August 3, 2015, Sina article the MIR II Mobile development team included about 80
people. According to a February 5, 2015, Gamelook article the development process lasted more than
two years. As Mir II Mobile’s lead developer said in the Gamelook article, Shanda “spared no efforts in
terms of . . . reinvestments into this game.” In the December 19, 2014, article on Mir II Mobile’s website
about Shanda’s presentation promoting the game, the Company described their development strategy as:
“throw[ing] in big money, on big labels, with big-scale productions.”



                                                    60
obviously outrageous and failed to take into account “projected revenues for each new game,” as

stated in the Proxies.

       174.    Shanda had based its March 2015 Projections on an assumption that the mobile

version that it had been touting as its golden goose would merely produce average revenues for a

game of its type. But Mir II Mobile was not an average game that produced average revenues.

Instead, it produced between $92 million and $107 million every month (with a large portion of

that revenue flowing to Shanda)—including in August, September and October of 2015.

       175.    As such, the March 2015 Projections were not reasonably prepared and hid a

significant source of anticipated revenue from holders of Shanda Securities. Choosing to project

Mir II Mobile as an average B1 game, dramatically understated the Company’s prospects.

       176.    Had Shanda announced that Mir II Mobile was being categorized this way,

investors could have adjusted their assessment of the summarized March 2015 Projections to

account for the dramatic undervaluation of the game and could have sought appraisal. However,

Shanda did not publish game-level data, or any other means to test its analysis. Investors were

left to rely upon Shanda’s assurances that the March 2015 Projections were reasonably prepared,

based upon historical data, took into account the realistic “projected revenues for each new

game,” and were based on reasonable assumptions and the best currently available estimates.

       177.    Moreover, the projections were published without any indication that they

potentially understated the true value of Mir II Mobile by a massive amount, a point that is

particularly jarring in the face of the representation that Shanda’s “management” was not aware

of “any” circumstances that would make the information relied upon in preparing the projections

misleading.




                                                61
        178.    In the Appraisal Suit decision, Judge Segal noted that “Shanda has not provided

or uploaded into the data room any information concerning the revenue generated from the Mir

II [Mobile] game.” In light of this, Mr. Inglis, the expert witness for the shareholders in the

Appraisal Suit, developed estimates regarding the game’s financial contribution to Shanda using

the March 2016 public statement by Shanda’s vice chairman, 25 a review of Shanda’s agreement

with Tencent, and answers given by Mr. Zhang during a conference call with Shanda’s

management as part of the Appraisal Suit. Judge Segal found that the approach used by Mr.

Inglis was “reasonable and reliable” and therefore “accepted” his approach.

        179.    More specifically, Judge Segal quoted Mr. Inglis’ expert report as estimating that

in its first quarter of operation, the game contributed 844 million RMB (i.e., roughly $136

million) in revenue to Shanda, which was “more revenue than it reported earnings from the rest

of the business in any of the first three quarters of 2015.” Furthermore, the court also quoted Mr.

Inglis’ expert report as estimating that, in Mir II Mobile’s first quarter of operation, it would

produce “more profit than Shanda reported earnings from the rest of the business during

the whole of the first three quarters of 2015, in total.” Ultimately, Judge Segal concluded that

Shanda’s projections for Mir II Mobile were “substantially below a reasonable forecast.”

V.      DEFENDANTS’ MATERIALLY FALSE AND MISLEADING STATEMENTS
        AND OMISSIONS DURING THE CLASS PERIOD

        180.    During the Class Period, Defendants made numerous materially false and

misleading statements and omissions.26 The specific false and misleading statements are




25
   Specifically, the March 9, 2016, revelation that Mir II Mobile was producing revenues between $92 and
$107 million each month.
26
   The statements that are bolded and italicized in this section are statements alleged to be false and
misleading.



                                                  62
detailed below and reference is made therein to the following subparagraphs, which explain

reasons those statements are false and misleading:

               (a)    Statements That Presented the Transaction in a Positive Light, or As

“Fair.” These statements were false and misleading because they conveyed that the

consideration of $3.55 per common stock and $7.10 per ADS was a fair price for the Shanda

Securities when in fact, the Shanda Securities were undervalued, causing the price to be unfair.

Shanda’s own expert in the Appraisal Suit found the fair value of each ADS to be $9.56, which is

34% higher than the deal price and the Court of Appeals in the Appraisal Suit found the fair

value of each ADS to be $12.84, meaning Shanda only paid 55.2% of the fair value of the

Shanda Securities. See § IV(L). The $7.10 per ADS share price was based on the March 2015

Projections which omitted certain information (like the 2020 projections) and included numerous

errors and unreasonable assumptions - including over a dozen errors that Shanda admitted to in

the Appraisal Suit (see § IV(L)(1)); errors regarding forecasted game revenue and expenses

associated with those games (see § IV(L)(2)), errors in depreciation and amortization (see §

IV(L)(3)), and unreasonable assumptions about the anticipated success of Mir II Mobile, which

inexplicably contradicted Defendants’ public statements about the anticipated results for the

game (see §§ IV(L)(4), IV(D)).

               (b)    Statements Concerning the Process in Preparing For and Approving

the Transaction. These statements were false and misleading because they misled investors into

believing that a robust process had been conducted in reaching a Transaction that was fair to the

holders of Shanda Securities, when in fact the process had not been fair. Despite describing a

process that took into account new game revenues and games in the pipeline to forecast

revenues, Defendants instead employed a crude process of grouping games - including the




                                                63
blockbuster Mir II Mobile- into simple categories that did not account at all for the game’s

anticipated success. The process was further tainted by the unreliable March 2015 Projections

which omitted certain information (like the 2020 projections) and included numerous errors -

including over a dozen errors that Shanda admitted to in the Appraisal Suit (see § IV(L)(1));

errors regarding forecasted game revenue and expenses associated with those games (see §

IV(L)(2)), errors in depreciation and amortization (see § IV(L)(3)), and unreasonable

assumptions about the anticipated success of Mir II Mobile, which inexplicably contradicted

Defendants’ public statements about the anticipated results for the game (see §§ IV(L)(4),

(IV)(D)).

               (c)    Statements Concerning the Projections Themselves. These statements

were false and misleading because the projections omitted certain information (like the 2020

projections) and were based on the March 2015 Projections which included numerous errors and

unreasonable assumptions - including over a dozen errors that Shanda admitted to in the

Appraisal Suit (see § IV(L)(1)); errors regarding forecasted game revenue and expenses

associated with those games (see § IV(L)(2)), errors in depreciation and amortization (see §

IV(L)(3)), and unreasonable assumptions about the anticipated success of Mir II Mobile, which

inexplicably contradicted Defendants’ public statements about the anticipated results for the

game (see §§ IV(L)(4), (IV)(D)).

               (d)    Statements Concerning the Information Actually Reviewed by the

Buyers Group and Merrill Lynch. These statements were false and misleading because the

Company actually provided the Buyer Group and Merrill Lynch detailed forecasts up to and

including the year 2020. The year 2020 information was omitted from the Proxies. The true

March 2015 Projections included the year 2020 information forecasted growth of 5.4% in 2020.




                                                64
This meant that the Company omitted additional material information that would have given

investors positive information about the value of the Company. See § IV(G)(1)(b).

               (e)     Statements Made in the Final Proxy After Mir II Mobile’s

Blockbuster Launch. These statements misled holders of Shanda Securities into believing that

the March 2015 Projections had incorporated reasonable assumptions about Mir II Mobile and

that the March 2015 Projections also reasonably accounted for the actual and known success of

Mir II Mobile which was known by the time the Final Proxy was published. See §§ IV(L)(4),

(IV)(D). Thus, these statements omitted material information about the amazing success of Mir

II Mobile and its positive effect on the value of the Company and were misleading due to these

omissions. It was also materially misleading to continue to rely upon the analysis of Merrill

Lynch, which analysis was prepared before the tremendous success of Mir II Mobile was known

and was based on an earlier assumption that was at the time wrong and was later proven wrong

by actual Mir II Mobile results.

       181.    To the extent that it is determined that any of the statements detailed below are

statements of opinions, these opinion statements were false and misleading. Statements of

opinion conveying that the Transaction was fair or advisable were false and misleading because

they were not actually held by the Defendants. Rather, they were part of a fraudulent scheme to

deprive shareholders of the fair value of their Shanda Securities. This is supported by the fact

that Shanda’s own expert witness, in the Appraisal Suit, agreed that the Transaction did not

provide holders of Shanda Securities with the fair value of these shares, and in fact undervalued

their shares. These opinion statements were misleading because they were rendered in reliance

on the projections, which Defendants knew were seriously flawed and not capable of producing

reliable analysis that a shareholder could reasonably use in assessing the fairness of the




                                                 65
Transaction. Similarly, these opinions were misleading because they falsely conveyed that a

commercially acceptable procedure had been used to evaluate the Transaction, when in reality it

was known (or recklessly disregarded) by Defendants that such process was illusory because it

was tainted by the flawed projections. Any such opinion statements omitted material

information that would need to have been disclosed to make these opinions not misleading, such

as material information about the March 2015 Projections that would have allowed holders of

Shanda Securities to understand the true meaning of these opinions.

       A.      Initial Proxy

       182.    On May 5, 2015, the Company filed the Initial Proxy on Form 13E-3 explaining

the proposed Transaction to holders of Shanda Securities. The Initial Proxy was directed to all

“Shareholders of Shanda Games Limited” and was signed by Defendant Zhang, Defendant Yao

(on behalf of Shanda) and each member of Buyer Group 4. The Initial Proxy included the

following misleading statements or omissions.

               1.     Promotion of the Transaction Price

       183.    The Initial Proxy promoted the Transaction by describing the merger

consideration of $3.55 per common share and $7.10 per ADS.

       184.    These statements were false and misleading for the reasons stated in ¶ 180(a).

               2.     The False Projections

       185.    The Initial Proxy included a summary of the March 2015 Projections as follows:



                                    [table on following page]




                                                66
                                                   Management Projections
                                               Fiscal Year Ending December 31,
                                  2014E(1)    2015E    2016E     2017E   2018E               2019E
                                                       (RMB in millions)(2)
          Total Net Revenues       3,717      3,591       4,700     5,662       6,465      7,661
                     Growth -14.5%           -3.4%       30.9%     20.5%       14.2%     18.5%
                 Gross Profit      2,777      2,723       3,463     4,066       4,548      5,491
               Gross Margin       74.7%     75.8%        73.7%     71.8%       70.3%     71.7%
  Total Operating Expenses         1,594      1,386       1,799     2,105       2,323      2,826
    Income from Operations         1,183      1,337       1,663     1,961       2,225      2,665
           Operating Margin       31.8%     37.2%        35.4%     34.6%       34.4%     34.8%
     Net Income attributable
                                   1,040      1,234     1,462       1,602       1,848      1,902
  to Shanda Games Limited
 (1) These projections were prepared by the Company’s management during the first quarter
 of 2015. At the time these projections were prepared, the audit for the fiscal year ended
 December 31, 2014 had not been completed. Accordingly, management estimates for fiscal
 year 2014 may vary materially from the Company’s audited financial statements.
 (2) Financial projections were prepared and provided in RMB.

       186.      The presentation of this summary of the March 2015 Projections was false and

misleading for the reasons stated in ¶¶ 180(c)-(d).

                 3.     False Representations About the Preparation of the Projections

       187.      The Initial Proxy also included representations that the projections were

reasonable. These statements were as follows:

                 In compiling the projections, the Company’s management took
                 into account historical performance of legacy games, projected
                 launch dates of new games in the Company’s pipeline, and
                 projected revenues for each new game, combined with estimates
                 regarding gross margin, operating expenses, tax rates, capital
                 expenditure, EBITDA and net income. Although the projections
                 are presented with numerical specificity, they were based on
                 numerous assumptions and estimates as to future events made by
                 management that management believed were reasonable at the
                 time the projections were prepared.

       188.      These statements were materially misleading for the reasons stated in

¶¶ 180(b)-(c).


                                                 67
                  4.     False Representations About the Scope of the Projections

           189.   The Initial Proxy reproduced the projections in summary form as quoted above.

The published version of the March 2015 Projections extends until 2019. However, as was

uncovered in the Appraisal Suit, the real March 2015 Projections that were provided to the Buyer

Group and Merrill Lynch extended until 2020 and showed continued growth through that year;

Judge Segal wrote that, the “March 2015 Projections contained detailed forecasts up to and

including the year 2020.” The March 2015 Projections forecasted growth of 5.4% in 2020 but

this was not included in the summarized projections. This meant that the Company omitted

additional material information and deprived investors of significant and positive information

about the Company and its value.

           190.   The Initial Proxy also falsely represented that the March 2015 Projections that

were provided to the Buyer Group and Merrill Lynch actually extended only until 2019 by

stating:

                  However, in connection with the Buyer Group’s due diligence
                  review of the Company, the Company’s management provided
                  financial projections . . . for the fiscal year ended December 31,
                  2014 through the fiscal year ending December 31, 2019 to the
                  Buyer Group in . . . March 2015 . . . and in connection with
                  Merrill Lynch’s financial analysis of the consideration to be paid
                  in the Merger, the Company’s management provided financial
                  projections for the . . . fiscal year ended December 31, 2014
                  through the fiscal year ending December 31, 2019 to Merrill
                  Lynch, as the financial advisor to the Special Committee . . .
                  March 27, 2015.

           191.   These statements were false and misleading for the reasons stated in ¶ 180(d).

           192.   The Initial Proxy also falsely asserted that the published summary of the March

2015 Projections was faithful to the actual projections that the Company had provided to the

Buyer Group and Merrill Lynch. Specifically, just before including the table summarizing the

March 2015 Projections, the Initial Proxy stated: “The following table summarizes the financial


                                                  68
projections provided by management to the Buyer Group and the Merrill Lynch in March

2015. . . .” The Initial Proxy further emphasized the fact that the relevant table was a faithful

reproduction of the March 2015 Projections by stating that the projections were included “to give

shareholders access to certain information that was made available to the financial

advisor. . .”

         193.   These statements were false and misleading for the reasons stated in ¶ 180(d).

                5.     False Representations that the Transaction Was Fair

         194.   The Initial Proxy included many false and misleading assertions that the

Transaction was fair or in the best interests of the holders of Shanda Securities outside the Buyer

Group.

         195.   The Special Committee purportedly found that the deal was fair, and the Initial

Proxy stated that:

                At a meeting on April 3, 2015, the Special Committee, after due
                consideration, unanimously (a) determined that the Merger
                Agreement, the Plan of Merger and the Transactions, including
                the Merger, were fair to, and in the best interests of, the
                Company and its shareholders and ADS holders, other than the
                members of the Buyer Group and their respective affiliates (such
                shareholders and ADS holders, the “Unaffiliated Holders”); (b)
                declared advisable the Merger Agreement, the Plan of Merger and
                the Transactions, including the Merger; and (c) recommended that
                the Board authorize and approve the Merger Agreement, the Plan
                of Merger and the Transactions, including the Merger.

         196.   This statement was false and misleading because the Transaction was not fair or

in the best interests of shareholders and ADS holders, as explained in ¶¶ 180(a)-(b).

         197.   The Board purportedly found that the deal was fair, and the Initial Proxy stated

that:

                At a meeting on April 3, 2015, the Board, acting upon the
                unanimous recommendation of the Special Committee,
                unanimously (a) determined that it was fair to, advisable and in


                                                 69
               the best interests of the Company and the Unaffiliated Holders to
               consummate the Transactions, including the Merger . . . and (c)
               resolved to recommend in favor of the authorization and approval
               of the Merger Agreement, the Plan of Merger and the
               consummation of the Transactions, including the Merger, to the
               shareholders of the Company and directed that the Merger
               Agreement, the Plan of Merger and the consummation of the
               Transactions, including the Merger, be submitted to a vote of the
               shareholders of the Company for authorization and approval.

       198.    This statement was false and misleading because the Transaction was not fair or

in the best interests of shareholders and ADS holders, as explained in ¶¶ 180(a)-(b).

       199.    Both the Board and the Special Committee purportedly found that the deal was

fair “after careful consideration,” and the Initial Proxy stated as follows:

               After careful consideration and acting upon the unanimous
               recommendation of a special committee (the “Special
               Committee”) of the board of directors of the Company (the
               “Board”), composed solely of directors who are unaffiliated with
               any member of the Buyer Group or any member of the
               management of the Company, the Board unanimously (a)
               determined that it is fair to, advisable and in the best interests of
               the Company, its shareholders and ADS holders, other than the
               members of the Buyer Group and their respective affiliates (such
               shareholders and ADS holders the “Unaffiliated Holders”), to
               consummate the Transactions, including the Merger.

       200.    This statement was false and misleading because the Transaction was not fair or

in the best interests of shareholders and ADS holders, as explained in ¶¶ 180(a)-(b).

       201.    The Initial Proxy also included representations made in the context of presenting

Merrill Lynch’s opinion that the Transaction was fair. While these statements were in some

sense originally made by Merrill Lynch, they are attributable to the Individual Defendants for

two reasons: first, they are part of the Initial Proxy, which was signed by Defendant Zhang,




                                                 70
Defendant Yao (on behalf of Shanda), and second, each of the Individual Defendants “expressly

adopted” the analysis of Merrill Lynch. 27 The relevant statements are as follows:

                In arriving at its opinion, Merrill Lynch assumed and relied upon,
                without independent verification, the accuracy and completeness of
                the financial and other information and data publicly available or
                provided to or otherwise reviewed by or discussed with Merrill
                Lynch and relied upon the assurances of the management of the
                Company that they are not aware of any facts or circumstances
                that would make such information or data inaccurate or
                misleading in any material respect.          With respect to the
                Management Forecasts, Merrill Lynch was advised by the
                Company, and assumed, that such forecasts were reasonably
                prepared on bases reflecting the best available estimates and
                good faith judgments of the management of the Company as to
                the future financial performance of the Company.

        202.    These statements were false and misleading because the forecasts were not

reasonable and numerous facts existed to undermine these projections, as explained in ¶¶ 180(a)-

(c).

        203.    Merrill Lynch’s written fairness opinion was also appended to the Final Proxy and

contained the following statement:

                In arriving at this Opinion, we have . . . relied upon the assurances
                of the management of the Company that they are not aware of
                any facts or circumstances that would make such information or
                data inaccurate or misleading in any material respect. With
                respect to the Management Forecasts, we have been advised by
                [the] Company, and have assumed, that they have been
                reasonably prepared on bases reflecting the best currently
                available estimates and good faith judgments of the management
                of the Company as to the future financial performance of the
                Company.




27
  The Initial Proxy states that the Special Committee “expressly adopted” the “analyses and the opinion”
of Merrill Lynch, and that Shanda’s Board “adopted such recommendations and analysis” as given by the
Special Committee. Each Individual Defendant is a member of Shanda’s Board.



                                                   71
       204.    These statements were false and misleading because the forecasts were not

reasonable and numerous facts existed to undermine these projections, as explained in ¶¶ 180(a)-

(c).

       205.    Merrill Lynch, as financial advisor to the Special Committee, purportedly found

that the Transaction was fair from a financial point of view, and the Initial Proxy stated as

follows:

               The Special Committee retained Merrill Lynch (Asia Pacific)
               Limited (“Merrill Lynch”) to act as its independent financial
               advisor in connection with the Merger. At the meeting of the
               Special Committee on April 3, 2015, Merrill Lynch rendered its
               oral opinion, which was subsequently confirmed in writing, that, as
               of such date, based upon and subject to the assumptions made,
               procedures followed, matters considered and qualifications and
               limitations on the review undertaken by Merrill Lynch set forth
               in its opinion, the Per Share Merger Consideration or Per ADS
               Merger Consideration, as applicable, to be received in the
               Merger by holders of Class A ordinary shares of the Company or
               ADSs (other than holders of Excluded Shares) is fair, from a
               financial point of view, to such holders.

       206.    This statement was false and misleading because the Transaction was not fair to

shareholders and ADS holders from a financial point of view, as explained in ¶¶ 180(a)-(c).

       207.    In signing the Initial Proxy, Defendant Zhang and Defendant Yao each stated that

“[a]fter due inquiry and to the best of each of the undersigned’s knowledge and belief, each of

the undersigned certifies that the information set forth in this Transaction Statement is true,

complete and correct.”

       208.    These statements were false and misleading for the reasons stated in ¶¶ 180(a)-

(d).

       B.      The Final Proxy

       209.    Shanda published the Final Proxy on October 13, 2015 as an amendment to its

earlier filed Form 13E3. The Final Proxy was directed to all “Shareholders of Shanda Games


                                                 72
Limited” and was signed by Defendant Zhang, Defendant Liang, Defendant Yao (on behalf of

Shanda), each of the Individual Defendants, and each member of Buyer Group 5.

        210.   The Final Proxy continued the fraudulent scheme by reproducing the false and

misleading statements that were originally included in the Initial Proxy regarding March 2015

Projections and the preparation of the March 2015 Projections.

               1.      Promotion of the Transaction Price

        211.   The Final Proxy continued the fraudulent scheme by continuing to promote the

Transaction by describing the merger consideration of $3.55 per common share and $7.10 per

ADS.

        212.   These statements were false and misleading for the reasons stated in ¶ 180(a).

               2.      The False Projections

        213.   The Final Proxy continued the fraudulent scheme by reproducing the false and

misleading summarized projections in ¶ 187.

        214.   These statements were false and misleading for the reasons stated in ¶¶ 180(c)-

(d), 180(e).

               3.      False Representations About the Preparation of the Projections

        215.   The Final Proxy continued the fraudulent scheme by reproducing the

representations in ¶ 187 that the projections were reasonable. 28

        216.   These statements were false and misleading for the reasons stated in ¶¶ 180(b)-

(c), 180(e).




28
  The Final Proxy states that the Special Committee “expressly adopted” the “analysis and the opinion”
of Merrill Lynch, and that Shanda’s Board “adopted such recommendations and analysis” as given by the
Special Committee.



                                                  73
                 4.     False Representations About the Scope of the Projections

          217.   The Final Proxy continued the fraudulent scheme by reproducing the

representations in ¶¶ 192, 194 that the summarized projections were faithful to the March 2015

Projections, when in fact they omitted an entire year of data.

          218.   These statements were false and misleading for the reasons stated in ¶ 180(d).

                 5.     False Representations that the Transaction Was Fair

          219.   The Final Proxy continued the fraudulent scheme by reproducing the false and

misleading statements in ¶¶ 195, 197, 199, 201, 203, 205, 207 that the Transaction was fair or in

the best interest of holders of Shanda Securities outside the Buyer Group.

          220.   These statements were false and misleading for the reasons stated in ¶¶ 180(a)-(c),

180(e).

          221.   In addition to the repeated representations concerning fairness in the Initial Proxy,

the Final Proxy also included several additional representations that the Transaction was fair.

          222.   The Final Proxy stated that the Special Committee found the Transaction to be

fair at an August 25, 2015, meeting:

                 At a meeting on August 25, 2015, the Special Committee, after due
                 consideration, unanimously . . . determined that the Transactions,
                 including the Merger, are fair to, and in the best interests of, the
                 Company and the shareholders and ADS holders of the Company
                 who are unaffiliated with the Company and whose securities are
                 to be purchased pursuant to the terms of the Merger Agreement . . .
                 [and] affirmed its April 3, 2015 resolutions . . . determining that
                 the Merger Agreement, the Plan of Merger and the Transactions,
                 including the Merger, would be fair to, and in the best interests of,
                 the Company and the Unaffiliated Holders.

          223.   These statements were false and misleading for the reasons stated in ¶¶ 180(a)-

(b), 180(e).




                                                  74
       224.    The Final Proxy stated that Shanda’s Board made the same determination at an

August 26, 2015, meeting:

               Following the meeting of the Special Committee, the Board met
               via video conference on August 26, 2015, with representatives of
               Davis Polk, Sullivan & Cromwell and Conyers. Sullivan &
               Cromwell, on behalf of the Special Committee, briefed the Board
               on the work undertaken by the Special Committee and its advisors
               to date in connection with the Merger. . . . Members of the Board
               then discussed the fairness of the Merger . . . [and] . . . acting upon
               the unanimous affirmation of the Special Committee,
               unanimously . . . determined that the Merger and other
               transactions contemplated by the Merger Agreement are fair to,
               and in the best interests of, the Company and the Unaffiliated
               Holders and . . . affirmed its April 3, 2015 resolutions . . .
               determining it was fair to, advisable and in the best interests of the
               Company and the Unaffiliated Holders to consummate the Merger.

       225.    These statements were false and misleading for the reasons stated in ¶¶ 180(a)-

(b), 180(e).

       226.    After an amendment to the merger agreement (which is not relevant to the instant

dispute) the Special Committee and the Board met again to consider the fairness of the

Transaction on September 21, 2015. The Final Proxy stated that:

               At a meeting held via conference call on September 21, 2015, the
               Special Committee, after due consideration, unanimously . . .
               determined that the Transactions, including the Merger, are fair
               to, and in the best interests of, the Company and the shareholders
               and ADS holders of the Company who are unaffiliated with the
               Company and whose securities are to be purchased pursuant to the
               terms of the Merger Agreement, as amended and restated by the
               proposed amendment and restatement. . . . Following the meeting
               of the Special Committee, the Board, acting upon the unanimous
               recommendation of the Special Committee, through unanimous
               written consent . . . determined that the Transactions, including
               the Merger, are fair to, and in the best interests of, the Company
               and the Shareholders and ADS holders of the Company who are
               unaffiliated with the Company and whose securities are to be
               purchased pursuant to the terms of the proposed amended and
               restated Merger Agreement.




                                                 75
        227.    These statements were false and misleading for the reasons stated in ¶¶ 180(a)-

(b), 180(e).

        228.    The Final Proxy also made the following statement in the present tense, i.e., as of

its October 13, 2015, publication, regarding the fairness of the Transaction:

                For the foregoing reasons, the Company believes that the Merger
                Agreement, the Plan of Merger and the Transactions, including
                the Merger, are fair to, and in the best interests of, the Company
                and its unaffiliated security holders.

        229.    These statements were false and misleading for the reasons stated in ¶¶ 180(a)-

(b), 180(e).

        230.    Similarly, as of the October 13, 2015, publication of the Final Proxy, the Board

“unanimously” recommended that shareholders approve the Transaction and directed

shareholders to a section of the Final Proxy which described the:

                material factors considered by the Special Committee and             the
                Board in determining to recommend the approval . . . of              the
                Transactio[n], including the Merger, and in determining that         the
                Merger is fair to, advisable and in the best interests of            the
                Company and the Unaffiliated Holders.

        231.    These statements were false and misleading for the reasons stated in ¶¶ 180(a)-

(b), 180(e).

        232.    Finally, the Final Proxy also stated in the present tense as of its October 13, 2015,

publication that “Each member of the Buyer Group believes that the Merger is fair to the

Company’s unaffiliated security holders.” 29

        233.    These statements were false and misleading for the reasons stated in ¶¶ 180(a)-

(b), 180(e).

29
  The Buyer Group included Defendant Zhang, who signed the Final Proxy both on his own behalf and
on behalf of each of the specific entities on the Buyer Group that he controlled. Defendant Liang was a
representative of a member of the Buyer Group and signed the Final Proxy on his own behalf.



                                                   76
       234.    In signing the Final Proxy, Defendant Zhang, Defendant Liang, Defendant Yao

stated that “[a]fter due inquiry and to the best of each of the undersigned’s knowledge and belief,

each of the undersigned certifies that the information set forth in this Transaction Statement is

true, complete and correct.”

       235.    These statements were false and misleading for the reasons stated in ¶¶ 180(a)-(e).

       C.      The October 19, 2015 Press Release

       236.    Shanda issued a press release on October 19, 2015, regarding the Company’s

“First Half 2015 Unaudited Results.” This press release was issued by Shanda and signed by

Defendant Zhang. Due to clerical errors, unrelated to the allegations herein, the press release

was amended and refiled on October 19, 2015. This reissued release was also issued by Shanda

and signed by Defendant Zhang.

       237.    This press release described the launch of Mir II Mobile. In the press release,

Defendant Zhang is quoted as follows:

               “The Company continues its focus on strengthening its
               development culture and capabilities. Titles originally scheduled
               for the first half of 2015 were slated for delayed releases, as we
               made the decision to give our producers and their teams more time
               – to create the best games possible for our fans,” commented Mr.
               Yingfeng Zhang, Chairman of the Board and acting Chief
               Executive Officer of Shanda Games. “Our core strategies are to
               nurture key franchises and to grow our mobile audience. The
               blockbuster success of ‘Mir 2 Mobile’ is the result of our focus
               and improved execution in mobile game development. To serve
               our PC gaming fans, we have planned for release, ‘Chuan Qi Yong
               Heng’ a 3D-MMORPG masterpiece made using the Unreal 3
               engine, in the near future.”

       238.    Despite touting the incredible success of Mir II Mobile, the press release omitted

to the tell the market that this incredible success - both anticipated and actual - had not been

factored into the projections (and in fact, Mir II Mobile was woefully undervalued in the March




                                                 77
2015 Projections) which formed the basis for the deal price – rendering the deal price unfair.

These statements were false and misleading for the reasons stated in ¶¶ 180(a)-(b), 180(e).

       D.      Duty to Disclose Imposed by Cayman Islands Law

       1.      In addition to the omissions described in the prior subsections, Defendants also

omitted and failed to disclose information that they had affirmative duties to disclose. Shanda

was a Cayman incorporated corporation. Directors of Cayman Island Corporations have a duty

to disclose “sufficient information” to investors, to allow them to fairly understand matters they

are called upon to vote on. 30 This duty may be violated where directors fail to provide a

meaningful valuation or fail to disclose information about other planned transactions. This duty

imposes an affirmative obligation to make disclosures and does not merely require honesty when

one chooses to speak. The Individual Defendants violated this duty by failing to disclose the true

success of Mir II Mobile, by failing to disclose that the published projections had understated the

Company’s value, and by not disclosing complete summary projections.

VI.    CONTROL PERSON ALLEGATIONS

       239.    The Individual Defendants, by virtue of their senior positions at Shanda, directly

participated in the management of the Company, were directly involved in the day-to-day

operations of the Company at the highest levels, and were privy to confidential, proprietary

information concerning the Company and its business, operations, growth, financial statements,

and financial condition, as alleged herein. As set forth below, the distribution of misleading

information and the failure to convey material information to the public was the result of their

collective actions and knowing inactions.



30
   Davis v. Scottish Re Grp. Ltd., 159 A.D.3d 528, 529 (N.Y. App. Div. 2018) (citing Sharp
v. Blank, [2015] EWHC 3220 [Ch], ¶ 5).



                                                78
          240.   As Shanda’s Chairman and CEO, Defendant Zhang was closely involved in all

aspects of the Company’s business operations. Defendant Zhang had control over Shanda during

the Class Period, through these positions and by holding 48,759,187 Class B shares of Shanda

stock. This shareholding meant that Zhang held approximately 9% of Shanda’s outstanding

stock and, because each Class B share is entitled to ten votes, he controlled approximately 34%

of all voting rights in Shanda.

          241.   As directors and members of the Special Committee, Defendant Lin, Defendant

Gui and Defendant Chan each had considerable ability to control the Company during the Class

Period. Defendants Lin and Gui had additional control within the Company as members of

Shanda’s audit committee.

          242.   As Shanda’s CFO, Defendant Yao had considerable control over the Company

during the Class Period and would have had a heightened control of the Company’s statements

regarding its financial condition and projections.

          243.   As a director and as the representative of Ningxia, Shanda’s most dominant

shareholder at the time the Transaction was completed, holding 80,577,828 Class A Shares and

48,759,187 Class B shares of Shanda stock, Defendant Liang had control over Shanda during the

Class Period. Ningxia’s position in Shanda meant that it owned approximately 24% of Shanda’s

outstanding shares and approximately 40% of all voting rights in Shanda.

          244.   As a Co-Founder of Shanda’s former parent company, as an officer of that

company and a director of Shanda, Defendant Chen had control over Shanda during the Class

Period.

          245.   The Individual Defendants, because of their positions of control and authority as

senior executive officers and directors of Shanda, were able to, and did, control the content of the




                                                 79
SEC filings, press releases, and other public statements issued by Shanda during the Class

Period. Defendant Zhang, Defendant Liang, Defendant Yao signed SEC filings that contained

the material misstatements or omissions at issue here. Accordingly, they are responsible for the

accuracy of the public statements detailed herein.

       246.    The Individual Defendants are liable as participants in a fraudulent scheme and

course of conduct that operated as a fraud or deceit on the Class members by disseminating

materially false and misleading statements and/or concealing material information. Each of the

Individual Defendants were culpable for this deceit insofar as they acted with the requisite

scienter, as explained throughout, and especially in the following Section.

       247.    Defendant Zhang was a control person of Defendant Capitalhold. Capitalhold

was created solely for the purpose of the Transaction, and Defendant Zhang signed the Proxies

on behalf of Capitalhold. Defendant Zhang was the only director of Capitalhold and held the

title “Chairman of the board and acting chief executive officer” of Capitalhold. Additionally,

Defendant Zhang signed the merger agreement on behalf of Capitalhold, which was used by

Capitalhold as part of the Transaction.

       248.    Defendant Zhang was a control person of Capitalcorp. Capitalcorp Limited was

created solely for the purpose of the Transaction, and Defendant Zhang signed the Proxies on

behalf of Capitalcorp. Defendant Zhang was the only director of Capitalcorp and held the title

“Chairman of the board and acting chief executive officer” of Capitalcorp. Additionally,

Defendant Zhang signed the merger agreement on behalf of Capitalcorp, which was used by

Capitalcorp as part of the Transaction.

VII.   ADDITIONAL ALLEGATIONS SUPPORTING DEFENDANTS’ SCIENTER

       249.    At all relevant times, the Individual Defendants acted with scienter in making the

materially false and misleading statements and omissions alleged herein. The Individual


                                                80
Defendants had actual knowledge that the statements and omissions made by them were false

and misleading, or acted with reckless disregard for the truth or falsity of those statements and

omissions. The Individual Defendants’ intent to deceive, or reckless disregard for the truth, is

demonstrated by substantial direct and circumstantial evidence supporting a strong inference of

scienter. Furthermore, Defendant Zhang and Defendant Liang both had the motive and

opportunity to commit the fraud.

        A.      Motive and Opportunity

                1.      Defendant Zhang Had the Motive and Opportunity to Defraud the
                        Class Members

        250.    As Shanda’s CEO and the Chairman of its Board, it is clear that Defendant Zhang

had the opportunity to commit the fraudulent acts described herein. He had the ability to

influence the March 2015 Projections and the information contained in the Proxies and he made

public statements about the Company’s prospects. Defendant Zhang signed the Proxies and had

the ability to influence their preparation. He also had the opportunity to vote as he saw fit as to

the acceptance of the Transaction and as to whether or not to recommend that the shareholders

vote in favor of the Transaction.

        251.    As a member of Buyer Group 4 and Buyer Group 5 Defendant Zhang had an

immense motivation to close the deal as cheaply as possible. By deflating the value of the

Shanda Securities through the fraudulent scheme described herein, Defendant Zhang was able to

reduce the amount of money he needed to spend to acquire Shanda. In fact, by defrauding the

holders of Shanda Securities, he received a windfall of approximately $57 million. 31 Defendant


31
  This number assumes roughly 132 million shares outstanding at the time of the transaction, uses the
$6.42 per share value determined in the Appraisal Suit appeal and calculates Defendant Zhang’s portion
of the Buyer Group’s windfall at 15.1%, since this is effectively the portion of Shanda he acquired
through the Transaction.



                                                  81
Zhang also stood personally to gain through the completion of the Transaction, whereby he

obtained private control of the Corporation. Ultimately, Zhang was motivated to vote that the

Transaction was fair so that he could capitalize on the deflated share price and reap millions.

                2.      Defendant Liang Had the Motive and Opportunity to Defraud the
                        Class Members

        252.    As a director on Shanda’s Board, it is clear that Defendant Liang had the

opportunity to commit the fraudulent acts described herein. He had the ability to influence the

March 2015 Projections and the information contained in the Proxies. Defendant Liang signed

the Final Proxy and had the ability to influence its preparation. He also had the opportunity to

vote as he saw fit as to the acceptance of the Transaction and as to whether or not to recommend

that the shareholders vote in favor of the Transaction.

        253.    Defendant Liang also had motivation to commit the fraudulent acts contained

herein. Liang was put on the Board as a representative of Ningxia. He has been associated with

Ningxia as a Vice President of Ningxia or its affiliates since 1999. Liang would have the same

motives as Defendant Zhang—he wanted to complete the Transaction as cheaply as possible to

enrich his company (Ningxia)—and like Defendant Zhang, Ningxia received a windfall of

approximately $159 million. 32 Liang was motivated to vote that the Transaction was fair so that

Ningxia could capitalize on the deflated share price and reap millions.

        B.      The Content of the Projections was Known to the Individual Defendants

        254.    As directors of the Company, there can be no reasonable doubt that the Individual

Defendants knew the contents of the projections and knew (or recklessly disregarded) that they

were false and misleading.


32
  Using the same approach as in the prior footnote, except assuming Ningxia’s portion of the windfall at
42.1%, since this is effectively the portion of Shanda it acquired through the Transaction.



                                                   82
       255.    According to the Proxies, the March 2015 Projections were prepared by the

Company’s management. Among the Individual Defendants are many of the senior members of

the Company’s management—in particular Defendant Zhang was Shanda’s CEO and Defendant

Yao was Shanda CFO. They certainly were members of the “management,” who prepared the

Proxies.

       256.    The Proxies disclosed that the Special Committee (of which Defendants Chan and

Gui were members) discussed the March 2015 Projections with Merrill Lynch as part of reaching

their purported opinion that the merger was fair. Further, the Proxies also disclosed that the

Board (of which all the Individual Defendants were members) considered the “analysis” of the

Special Committee, as well as the “factors examined by the Special Committee.” The Proxies

also list specific factors (including new game revenues) that the Board and Special Committee

supposedly considered when determining whether the Transaction was fair. If the Board

members and the Special Committee had actually considered new game revenues (both

projections and actuals) as they assured the market they did, then they knew (or were extremely

reckless in not knowing) that the Projections based on Mir II Mobile were false and misleading

when made.

       257.    Further, as disclosed in the Proxies and as known by the Individual Defendants,

the March 2015 Projections were not reviewed by independent accountants. In making any

affirmative representations about the March 2015 Projections and in relying on those projections,

the Individual Defendants knew that they were the only meaningful check on the content of those

projections.

       258.    Finally, as disclosed in the Company’s 2014 Annual Report, Defendants Chan,

Defendants Lin and Defendants Gui each were members of Shanda’s audit committee. As a




                                                83
general matter the members of the audit committee were responsible for, among other things,

“reviewing reports prepared by management or the independent auditors relating to significant

financial reporting issues and judgments.” Specifically, the Proxies also disclosed that because

the Transaction qualified as a “related party transaction” the audit committee had an obligation to

“review and approve” the Transaction. Given the context of the disclosure of this obligation,

within the Proxies, and their role on the audit committee Defendants Chan, Defendants Lin and

Defendants Gui are charged with knowledge that the statements in the Proxies were false and

misleading and were at the very least acted recklessly.

       C.      MIR II Mobile Was a Core Component of Shanda’s Success and It Was
               Closely Watched by Defendants

       259.    It was known to each of the Individual Defendants that Mir II PC was the

Company’s most important franchise. In fact, Defendant Zhang personally negotiated the

licensing agreement for Mir II PC and the Company’s annual reports stated that Shanda

“depend[s] substantially” on the game. As a continuation of the Mir II line of business, Mir II

Mobile was a core operation of Shanda’s business even prior to its release.

       260.    It was also known to each Individual Defendant that Mir II Mobile was going to

be extremely successful based on the success of Mir II PC, early testing data, and early interest

by users. In particular, Defendant Zhang and others in the Company had spoken publicly about

the extremely positive expectations the Company had for the game. And, on August 14, 2015,

Defendant Zhang sent an email to Shanda’s employees touting the game’s tremendous success.

       261.    Former employees of Shanda have also confirmed that Mir II Mobile was

important to the Company and its management.

               (a)    According to FE1, Shanda’s management team cared a lot about the Mir II

Mobile project and Shanda hosted many internal promotions for the game within the Company.



                                                84
               (b)     According to FE2, he heard second-hand that senior management paid a

lot of attention to Mir II Mobile and invested significant resources into the game. He also heard

that Defendant Zhang and other top executives had personally downloaded the game and played

it together.

               (c)     According to FE3, Shanda management team paid a lot of attention to Mir

II Mobile and Defendant Zhang and other executives spoke highly about the game at internal

meeting that FE3 attended. He also remembered receiving an email from Defendant Zhang

regarding the game’s success (ranking number one in the iOS store) on August 14, 2015.

               (d)     Former Employee 4 (“FE4”) worked in Shanda’s finance department

where he was responsible for, among other things, tracking game revenue and expenses. He left

Shanda prior to the release of Mir II Mobile. However, he recalled that the game was a frequent

topic of conversation among Shanda’s employees and that employees working on the game’s

development received awards.

        262.   The previously described statements, as well as the Chinese-language news

articles cited through this complaint, demonstrate that Shanda’s management, including

Defendant Zhang, paid close attention to Mir II Mobile both before and after its release.

        263.   After Mir II Mobile was released, it immediately began making between $92

million and $107 every month. This resulted in the game producing more revenue than Shanda

generated from the rest of the business in any of the first three quarters of 2015. Similarly, Mir

II Mobile alone generated more profit than Shanda reported earning from the combined total of

the rest of the business during the entire first three quarters of 2015.

        264.   Former employees of Shanda confirm that the Company had immediate access to

data about the success of Mir II Mobile. For example, according to FE1 Shanda management




                                                  85
would know of Mir II Mobile’s success even based on its performance on just the first day of

operation. FE1’s account is corroborated by Defendant Zhang August 14, 2015 email to

Shanda’s employees touting the game’s tremendous success. According to FE2, Shanda would

collect data from the public beta testing to estimate the game’s success—then after the launch the

Company’s back-end system would begin recording data and this data would be summarized and

reviewed by management every week.

       265.    Despite this knowledge, the Individual Directors did not revise the March 2015

Projections or provide any commentary that would have informed investors that the projections

included, what by then had been proven to be, materially false assumptions regarding the Mir II

Mobile’s revenue.

       D.      Shanda’s Own Admissions and the Appraisal Action Support Scienter

       266.    Shanda’s own expert admitted in the Appraisal Action that the shares were

undervalued. Shanda’s expert determined that the fair value of Shanda’s equity was $9.56 per

ADS and this calculation did not even include any adjustments to the forecasts to account for Mir

II Mobile’s huge success. Even without factoring in the true or reasonably expected value of Mir

II Mobile, Shanda admitted that the $7.10 per ADS price provided by the Transaction that it had

called “fair and in the best interest” of its minority investors was 34% lower than the true “fair

value” of those shares.

       267.    Shanda has admitted to over a dozen errors in the March 2015 Projections, some

of which caused it to voluntarily issue corrected March 2015 Projections to the Dissenting

Shareholders in the Appraisal Suit. The sheer number and significance of these errors is enough

to raise a strong inference that the Individual Defendants, knew or were reckless in not knowing

that the March 2015 Projections and the summaries in the Proxies based on these projections

were deficient. At the very least, these errors show that the Individual Defendants were reckless


                                                 86
in their assertions regarding the quality of the March 2015 Projections and the summaries in the

Proxies based on these projections.

       268.    The errors that were revealed during the Appraisal Suit, further demonstrate that

the errors would have been plainly seen by each of the Individual Defendants as they reviewed

the March 2015 Projections—though they remained invisible to those members of the investing

public who merely had access to the published summaries of the March 2015 Projections.

       269.    With respect to the inconsistency of general game revenue treatment this would

have been apparent upon review of the March 2015 Projections. Each game was given a type

and an associated revenue stream. Any of the Individual Defendants reviewing the projections

would have seen the mismatch. During the Appraisal Suit, Shanda took the astounding position

that the mismatch was “intentional” (a direct admission) and Judge Segal ultimately agreed with

this position. As such, there can be no doubt that the mismatch was known. Furthermore, as

Judge Segal found, the mismatch problem concerning the revenue (e.g., B1 games listed as

having lower than B1 revenue) produced an additional mismatch between each game and its

corresponding projected revenue-dependent costs (royalty and licensing fees), so that anyone

looking at the March 2015 Projection would have seen a given game fall out of sync with its

“game type” (e.g., a B1 game showing four times less revenue than B1 inexplicably still showed

full B1 game royalty and licensing fees).

       270.    With respect to the errors in Shanda’s depreciation projections, the Individual

Defendants would have known that these projections were out of line with how Shanda had

traditionally projected its depreciation. Whereas Shanda had previously calculated amortization

and depreciation based on the useful life of its assets, in preparing the March 2015 Projections

Shanda used a new method, which relied upon the unreasonable assumption that depreciation




                                                87
and amortization were a function of revenue. As Judge Segal found, this new approach produced

results which both “appear to be unreasonable and unrealistic” and actually were “unrealistic and

unreliable.” The flawed approach also had the result of projecting Shanda as having negative

capital assets by mid-2018, a near impossibility that would have readily exposed the

unreasonableness of this approach.

       271.    With respect to the Mir II Mobile revenues, by the time the Final Proxy was filed,

it was actually known to each of the Defendants that the game had been wildly successful.

Shanda had the ability to (and did) track data on the game’s success as shown by Defendant

Zhang’s email to Shanda’s employees about the game’s success on August 14. As members of

Shanda’s Board and management, the Defendants would have known or would have been

reckless in not knowing about this major development in Shanda’s business.

       272.    Despite this knowledge, the Individual Directors did not revise the March 2015

Projections or provide any commentary that would have informed investors that the projections

included, what by then had been proven to be, materially false assumptions regarding Mir II

Mobile’s revenue.

       273.    Due to their knowledge of errors the Individual Defendants would have known or

were reckless in not knowing that the March 2015 Projections were false and misleading. The

Individual Defendants would have known that the affirmative representations about the

projections were false and misleading. Furthermore, in presenting the summarized March 2015

Projections and the affirmative statements about those projections, while omitting to disclose any

information about both the many errors in their assumptions and the projected and actual

performance of Mir II Mobile, the Individual Defendants knew that they were defrauding the

Class members.




                                               88
       E.      The Individual Defendants Knew or Were Reckless in Not Knowing that the
               Proxies Omitted the Projections of Shanda’s 2020 Performance

       274.    The Defendants reviewed the Proxies and the March 2015 Projections. They

knew that the March 2015 Projections that they had reviewed included projections of the

Company’s performance in the year 2020. They also knew that the publicly disclosed summary

of those projections did not disclose the projected performance of the company in the year 2020

(because the Proxy was explicit that the projections only included information through 2019),

despite the fact that the Proxies provided assurances that they summaries therein faithfully

summarized the March 2015 Projections. They did not.

       F.      Additional Allegations Regarding Corporate Knowledge

       275.    Shanda has the knowledge of its employees. It therefore knew of the fraud

insofar as any of the Individual Defendants knew of the fraud. Furthermore, several of Shanda’s

other employees would have known that the revenue of Mir II Mobile was far higher than

projected, and not incorporated into the Proxies during the Class Period. For example, Mr.

Yanwen, the head of development for Mir II Mobile, would have been closely tracking the

game’s success. He would have seen the real-time information about the state of the game

because Shanda used this information to make strategic decisions about the pricing and

marketing of in-game items. Similarly, Shanda’s Vice President, Zhu Xiaojing made public

statements, regarding the anticipation surrounding Mir II Mobile, which make clear that Shanda

believed that the game would be far more successful than the March 2015 Projections assumed.

       276.    Defendants Capitalhold and Capitalcorp had the scienter of Defendant Zhang at

all relevant times. Defendant Zhang was the sole director, Chairman of the board, and acting

Chief Executive Officer of Defendant Capitalhold.




                                                89
VIII. LOSS CAUSATION

       277.    During the Class Period, as detailed herein, Defendants engaged in a scheme to

deceive the market and a course of conduct that artificially deflated the price of Shanda

Securities and operated a fraud or deceit on Class members by failing to disclose and

misrepresenting the facts detailed herein. Plaintiff and Class members suffered economic loss

when they sold their Shanda Securities for less than those securities were worth. Through the

Appraisal Suit, and the subsequent appeal, it was determined that the fair value of the shares was

$12.84. Had the holders of Shanda Securities not been induced to sell at deflated prices they

could have secured the fair value of their shares through appraisal. Plaintiff reserves all rights to

argue that the fair value of the shares was higher than this amount determined in the Appraisal

Suit. The various allegations herein about the true undisclosed information also strongly support

the conclusion that the ADS were worth more than the Merger price.

IX.    PRESUMPTION OF RELIANCE

       A.      The Affiliated Ute Presumption

       278.    Plaintiff and members of the Class are entitled to a presumption of reliance under

Affiliated Ute Citizens of Utah v. United States, 406 U.S. 128 (1972), because the claims asserted

herein against Defendants are predicated upon omissions of material fact which there was a duty

to disclose. Cayman Islands corporations, like Shanda, have a duty to provide investors with

sufficient information to adequately understand transactions that investors are called upon to

consider. Due to this duty, Defendants’ failure to provide material information constituted an

omission. Defendants also had affirmative obligations to disclose all material information before

buying Shanda Securities, as alleged herein, and the failure to disclose material information

constituted an actionable omission.




                                                 90
          B.      The Fraud on the Market Presumption

          279.    Plaintiff and members of the Class are entitled to the “fraud on the market”

presumption of reliance under Basic Inc. v. Levinson, 485 U.S. 224 (1988). The Second Circuit

has explained that the fraud on the market doctrine incorporates two constituent legal

presumptions: “[1] the price of stock traded in an efficient market reflects all public, material

information -- including misrepresentations -- and [2] that investors rely on the integrity of

the market price when they choose to buy or sell stock.” 33 If the market for Shanda’s ADS

was efficient, (1) it is assumed that any misrepresentations were incorporated into the market

price, (2) it is assumed that Plaintiff and Class members relied on that market price when

deciding when to buy or sell, and, therefore, (3) it is assumed that Plaintiff and Class members

indirectly relied on any misrepresentations when deciding to sell Shanda ADS, including the

decision to tender shares into the Merger, rather than seeking appraisal.

          280.    Other requirements to invoking the presumption exist – such as that the

misstatements were made publicly, that they were material, and that plaintiff purchased or sold

the stock before the fraud was revealed (i.e., while the fraud was affecting and/or maintaining the

market price). 34 This Complaint clearly pleads the facts relevant to establishing that these

elements are met. The material misrepresentations and omissions alleged herein would tend to

induce a reasonable investor to misjudge the value of Shanda Securities, and without knowledge

of the misrepresented or omitted material facts alleged herein, Plaintiff and other members of the

Class sold Shanda Securities between the time Defendants misrepresented or failed to disclose




33
     Ark. Teachers Ret. Sys. v. Goldman Sachs Grp., Inc., 879 F.3d 474, 478 (2d Cir. 2018).
34
     Id. at 481, 484.



                                                     91
material facts and the end of the Class Period—at which time the truth still had not been

revealed.

          281.    The only further matter to be pled, with respect to the fraud on the market

hypothesis, is that Shanda’s ADS traded on an efficient market. They did.

                  1.      The Market for Shanda’s ADS was Efficient at All Relevant Times

          282.    An efficient market is one in which the security price rapidly incorporates widely-

available public information. In an efficient market, all purchasers implicitly rely on any

material misrepresentations or omissions, since the value of those misrepresentations or

omissions is incorporated into each Class member’s purchase price. There is no single test for

market efficiency, but it is generally accepted that certain factual matters are relevant to

assessing if a given security trades in an efficient market, as discussed below.

          283.    Importantly, it is not a component of the market efficiency analysis to determine

whether any particular misstatement affected the market price. Rather, plaintiffs are entitled to a

presumption that the market incorporated all material public information upon a showing that the

market was generally efficient. The Supreme Court has held that to require direct proof that the

market price was impacted by any particular statement would eviscerate the first constituent

component of the two-part presumption embodied by Basic. 35

          284.    Plaintiff retained an expert in market efficiency to assess whether Shanda’s ADS

traded in an efficient market during the Class Period, using generally recognized techniques.

That expert, Chad Coffman, is the President of Global Economics Group, a Chicago-based firm

that specializes in the application of economics, finance, statistics, and valuation principles to

questions that arise in a variety of contexts, including, as here, in the context of securities


35
     Halliburton Co. v. Erica P. John Fund, Inc., 573 U.S. 258, 278-80 (2014).



                                                     92
litigation. He has testified as an expert witness on market efficiency in dozens of securities

cases. He has a Bachelor’s Degree in Economics with Honors from Knox College and a

Master’s of Public Policy from the University of Chicago. He also is a CFA charter-holder. The

CFA, or Chartered Financial Analyst, designation is awarded to those who have sufficient

practical experience and complete a rigorous series of three examinations over three years that

cover a wide variety of financial topics including financial statement analysis and valuation.

        285.    Upon review of the matters he found relevant, including the facts described

below, Mr. Coffman formed the opinion that the market for Shanda’s ADS was efficient

throughout the Class Period. While this opinion would be strengthened by further analysis,

which would be conducted at the class certification stage, Mr. Coffman has stated that he is

confident in this conclusion based on his analysis to date. What follows is a limited summary of

the facts and factors relevant to the conclusion that Shanda traded in an efficient market during

the Class Period. 36

        286.    The so-called, “Cammer factors” — named after the case Cammer v. Bloom, 711

F. Supp. 1264 (D.N.J. 1989) — survey some of the well accepted indicators of an efficient

market. Similarly, the so-called “Krogman Factors” — named after the case Krogman v. Sterritt,

202 F.R.D. 467, 474 (N.D. Tex. 2001) — also provide indications of market efficiency.

However, the factors identified in those cases are to be considered collectively, as no one factor

is dispositive, and because these “factors” are just an analytical roadmap.




36
   The purpose of alleging these facts is to bolster the pleadings of market efficiency given the Court’s
findings in ECF No. 70 of this Action that market efficient was not sufficiently alleged in the prior
complaint in this Action (ECF No. 25). The inclusion of such pleadings is not a substitute for the
submission of an expert report, when the case reaches the stage when the issue of market efficiency will
need to be proven with evidence.



                                                    93
       287.    Mr. Coffman analyzed Shanda’s ADS for efficiency over a period from January

27, 2012 until November 18, 2015 (the “Analysis Period”). The Analysis Period was selected to

capture two full calendar years before the announcement of the preliminary, non-binding

proposal on January 27, 2014 and extend through the end of the Class Period. Mr. Coffman

analyzed the broader time period of the Analysis Period to enhance the power of his statistical

tests and to evaluate whether there was evidence of market efficiency prior to the merger

announcement on January 27, 2014. By analyzing and applying the methodologies described

herein to the longer period, of which the Class Period is a subset, Mr. Coffman concludes that the

evidence supports efficiency during the Class Period. Mr. Coffman also advised that based on

his current review, even just looking at the Class Period in isolation, there is strong economic

evidence of an efficient market.

       288.    A packet of slides detailing some of Mr. Coffman’s analysis, and the reliable data

he used in his analysis, is attached to this complaint as Exhibit A. Several of the factors he

considered are described below and his analysis and conclusion are so marked.

       289.    Cammer Factor 1 looks at average weekly trading volume of the security. It is

generally accepted that average weekly trading of 2% or more of the outstanding shares would

justify a strong presumption that the market for a security is efficient, while trading volume of at

least 1% justifies a substantial presumption of efficiency. Shanda had an average weekly trading

volume of over 5% during the Analysis Period. Weekly trading volume exceeded 2% for the

vast majority of the Class Period, and only two weeks during the Class Period had trading

volumes of less than 1%. Mr. Coffman found that this factor supports a finding of market

efficiency and additional information relevant to his analysis is found on Slide 3 of Exhibit A.




                                                 94
       290.    Cammer Factor 2 looks to whether the security is covered by financial analysts.

There is no set number of analysts that is deemed to support a finding of efficiency. During the

Analysis Period at least 13 securities analysts issued at least 91 analyst reports, which Mr.

Coffman concluded means that important information relevant to trading Shanda’s ADS was

widely communicated to the market. While certain analysts discontinued coverage of Shanda

after the merger was announced, there were several analyst reports covering Shanda published

during the Class Period. Mr. Coffman found that this factor supports a finding of market

efficiency. Additional information relevant to his analysis is found on Slide 4 of Exhibit A

       291.    A primary function of analyst coverage is to provide a price target for the

issuer. These price targets essentially predict the stock price at some date in the future -- often

12 months in the future. When a merger is announced at a certain proposed price, there is less

reason for analysts to provide price targets for the stock. As a result, many analysts regularly

discontinue coverage of the companies they analyze after a merger is announced. This

discontinuation of coverage does not indicate that there is not an efficient market – at most, it

suggests that the analyst no longer has an economic incentive to prepare and produce the reports

since the specific analytical tools provided by those analysts (e.g., 12-month price targets) are no

longer needed by the analysts’ clientele. Investors still have many reasons to value the security

and to consume information about the company as discussed in Section IX(b)(2). Similarly,

discontinuation of coverage does not suggest less interest in the company than had previously

existed by market participants – in fact, the period after the announcement of a merger is often

subject to heightened attention by the public, investors and the press. Analysts are merely one

source of information about companies. A market can be efficient even where there is no analyst




                                                 95
coverage. Although in this instance there was some analyst coverage of Shanda, even after the

Merger was announced.

       292.    Cammer Factor 3 looks at the number of market makers for the security, or

whether it traded on a major exchange. Shanda’s ADS were exchange-traded on the NASDAQ

during the Class Period, so this factor is satisfied. According to Bloomberg, throughout the

Class Period, there were at least 46 market makers for Shanda ADS. Ten market makers for a

security would justify a substantial presumption that the market for the security is efficient. Mr.

Coffman found that this factor supports a finding of market efficiency.

       293.    Cammer Factor 4 looks at eligibility to file an S-3 Registration Statement, which

speaks to whether the company has a seasoned history of high-quality SEC reporting. Shanda

did not issue shares pursuant to a registration statement during the Analysis Period, but appears

to have been eligible to do so using an F-3 Registration Statement (the equivalent to a Form S-3

that is applicable to foreign private issuers). Mr. Coffman found that this factor supports a

finding of market efficiency.

       294.    Cammer Factor 5 looks to whether there is evidence of a cause and effect

relationship between company disclosures and resulting changes in its market price. Mr.

Coffman conducted an event study over the Analysis Period and concluded that the study

demonstrates a clear cause and effect relationship. In other words, the market reacted promptly

to public information about Shanda, including information disseminated by Shanda. Mr.

Coffman found that a statistical test shows a significant contemporaneous relationship between

new firm-specific news and significant changes in the market price for Shanda ADS. Mr.

Coffman found that this factor supports a finding of market efficiency during the Class Period

and additional information relevant to his analysis is found on Slides 5-8 of Exhibit A.




                                                96
       295.    Krogman Factor 1 looks at market capitalization because firms with a larger

market capitalization tend to have greater institutional ownership and more market coverage.

During the Analysis Period (and Class Period) Shanda’s market capitalization reached $1.81

billion, placing it at the 68th percentile. Shanda therefore easily meets this criterion and

additional information relevant to his analysis is found on Slide 9-10 of Exhibit A.

       296.    Krogman Factor 2 looks at bid-ask spread. Narrow bid-ask spreads indicate less

uncertainty regarding valuation and that reasonably-sized trades will not substantially impact the

market price. During the Analysis Period, the average percentage bid-ask spread for Shanda’s

ADS in each month ranged from 0.145% to 0.368%, well below the mean and median bid-ask

spread of a random sample of 100 other common stocks trading on the NASDAQ and NYSE in

December 2012 (the full month when Shanda had the largest bid-ask spread). Mr. Coffman

found that this factor supports a finding of market efficiency. At all times during the Class

Period Shanda’s bid-ask spread was far below the average for the sampled companies, and

additional information relevant to his analysis is found on Slide 11 of Exhibit A.

       297.    Krogman Factor 3 looks at the security’s public float and percent of institutional

ownership. Institutional investors are considered to be sophisticated, well-informed investors

with access to most publicly available information for the securities that they own. During the

Analysis Period, on average over 88% of Shanda’s ADS were held by non-insiders and 210

institutions held the vast majority of the public float throughout the Analysis Period, which

further supports the finding that Shanda ADS traded in an efficient market. Mr. Coffman found

that this factor supports a finding of market efficiency, and additional information relevant to his

analysis is found on Slide 12 of Exhibit A.




                                                 97
       298.    Autocorrelation analysis tests for whether, on average, the abnormal return from

the previous day has a statistically significant effect on the abnormal return on the subsequent

day . If autocorrelation is persistent and sufficiently large that a trader could profit from taking

advantage of the autocorrelation, it suggests market inefficiency because past price movements

are not fully reflected in the current price. Mr. Coffman’s analysis found there was no evidence

of statistically significant autocorrelation, which means that there was no systematic opportunity

for a trader to profit from trading Shanda ADS based solely on past price movements. Mr.

Coffman found that this consideration supports a finding of market efficiency, and additional

information relevant to his analysis is found on Slide 13 of Exhibit A.

       299.    Options analysis matters because empirical analysis has shown that option

listings are associated with a decrease in bid-ask spread and increase in quoted depth, trading

volume, trading frequency, and transaction size—an overall improvement of the market quality

of the underlying stocks. There were 49,777 Shanda ADS put contracts and 157,656 Shanda

ADS call contracts that traded during the Analysis Period. Mr. Coffman found that this factor

supports a finding of market efficiency.

       300.    Additionally several other facts support a finding of market efficiency, including

that: (a) as the sponsor of its ADS securities, which were registered with the SEC, Shanda filed

annual reports and routinely filed quarterly unaudited financial reports; and (b) Shanda

communicated with public investors by means of established market communication

mechanisms, including through regular dissemination of press releases on the major news wire

services, and through other wide-ranging public disclosures, such as communications with the

financial press, securities analysts, and other similar reporting services.




                                                  98
       301.    Altogether, the factors collectively and strongly show that Shanda ADS traded in

an efficient market throughout the Class Period. This conclusion is supported by the expert

opinion of Mr. Coffman, who reached the same opinion.

               2.      The Pending Merger Supports, and Certainly Does Not Destroy
                       Market Efficiency

       302.    Market efficiency exists as a matter of degree and exists over a period of time.

The announcement of the Merger is certainly not the sort of event that would undermine market

efficiency. In fact, during the Class Period, Shanda’s ADS price continued to react to public

disclosures and its stock price continued to trade within a reasonably wide range from a closing

low of $6.07 to a closing high of $6.98 (about a 15% range), during the Class Period.

       303.    There is no doubt that the stock price strongly reacted to the announcement of the

Merger and Merger related news. Nor is it surprising that during the period after the

announcement of the Merger, that the stock price was influenced by the Merger price. These

facts, while not necessary, strongly support a presumption of market efficiency because they

show the market reacted efficiently to information. They are also exactly what would be

expected of an efficient market, since the Merger is obviously important information that would

be reflected in the stock price.

       304.    Market efficiency does not depend on any narrow theory of why investors buy or

sell a security, aside from the assumption that they are reasonably rational economic actors. A

wide variety of investment approaches incorporate publicly available information. For example,

a traditional individual value investor may review news articles, public disclosures, financial

data, and other public statements and attempt to ascertain the fair value for the security. A large

investment institution may employ many individuals to build complex financial models

attempting to do the same. Yet others may utilize a high frequency trading model using an



                                                99
algorithm trained to analyze the correlation between tweets about the company and positive and

negative price movements. All of these approaches can be expected to contribute to the process

whereby the market for that security processes new information about the company. Notably,

the concept of market efficiency does not presume that the market price is “correct” in any sort

of moral or absolute sense—only that it reflects the publicly available information.

        305.     Additionally, corporate law theory views equity ownership as the ownership of a

bundle of rights. 37 Just as the notion of an efficient market is agnostic as to valuation approach,

it is agnostic to the weight that any given investor may put on the various rights that comprise

corporate ownership. For example, some investors may heavily value steady dividend

distributions, others may value maximizing dividend distributions, while others may care more

about share price appreciation (corresponding to their right to sell the share). Similarly, there is

undoubtedly a spectrum to the value that investors place on voting rights or other rights to be

involved in corporate governance. Each of these reasons for owning shares influences the prices

that investors will be willing to pay when they buy shares, and influences the prices at which

they will be willing to part with their shares. Furthermore, investors’ personal views will often

be influenced by expectations of what valuation other investors will put on owning the shares,

and the related rights.

        306.     When people talk about attempts to value a security, they are often implicitly

talking about attempts by various market participants to consider its value in light of the various

rights that accompany share ownership, even if market participants do not always explicitly

conceptualize their activity through this lens.


37
   Katsuhito Iwai, Persons, Things and Corporations: The Corporate Personality Controversy and
Comparative Corporate Governance, 47 AM. J. COMP. L. 583, 592 (1999) (“A corporate shareholder is
literally a holder of a corporate share, a bundle of participatory and pecuniary rights in the corporation.”).



                                                     100
        307.    In the context of a pending merger, one of the more important rights that

accompany share ownership is the right to seek appraisal. As a result, some market participants

will buy or sell the stock based on their perceptions regarding the value of an appraisal claim.

This is not different in kind from buying or selling the stock based on the significance of any of

the other rights that comprise share ownership (e.g., dividends, resale/appreciation, voting

rights). And trading based on the perceived value of the right to seek appraisal affects the market

price of the stock.

        308.    If information comes out that makes an appraisal claim look more valuable,

parties interested in seeking appraisal will be more likely to value the shares at a higher level,

and will put upward pressure on the stock price. Inversely, if information comes out that makes

appraisal look less valuable, this would be expected to put downward pressure on the stock price.

Other investors, who may not personally want to seek appraisal, may also adjust their valuation

analysis based on their perception of the valuation others may place on the shares due to the

possibility of appraisal.

        309.    The existence of the possibility of appraisal thus preserves a meaningful

relationship between information about the company and the value of its shares, even where a

merger is nearly certain to close. Since 2011 there has been a massive increase in the total

amount of appraisal activity, generally strengthening the effect that the potential for appraisal has

on share prices. 38 There has also specifically been a rise of appraisal activity in the Cayman

Islands and, as pled herein, there was an appraisal of the Merger here.




38
 See generally Charles R. Korsmo, Minor Myers, Appraisal Arbitrage and the Future of Public
Company M&A, 92 Wash. U.L. Rev. 1551 (2015).



                                                 101
        310.    The relationship between the existence of an appraisal and the market price for a

company while a potential merger is pending is well explained by the following excerpt from an

article in the University of Washington Law Review:

        In a developed appraisal market, appraisal arbitrageurs will seek to accumulate a
        position in the target company following the announcement of a transaction, and
        will continue to purchase shares until the market price has been driven to the risk-
        adjusted expected present value of an appraisal claim. . . . Minority shareholders
        would thus share in the expected gains from appraisal without having to file a
        petition themselves, just as the benefits from the market for corporate control
        accrue to ordinary shareholders. Indeed, minority shareholders could be better off
        by sharing in these gains than if they had sought appraisal themselves because
        professional arbitrageurs, as sophisticated repeat players, may be able to reduce
        overall costs in pressing claims or achieve better results in appraisal than
        individual investors could on their own. 39

        311.    Of course, as new information emerges throughout the pendency of the proposed

merger, the perceived value of the appraisal claim may change, and correspondingly the market

price will adjust in reflection of that newly disclosed information.

        312.    Other investment strategies also exist in the context of a pending merger, which

also contribute to market efficiency. One such strategy focuses on buying shares below the

proposed merger price with the expectation of either selling those shares in the merger or selling

those shares at a higher valuation as new information implies that the merger is more likely to

succeed. Similarly, investors may buy shares based on the prospect of a higher offer arising

before the merger closes. This common investment activity – often called “merger arbitrage” –

has been studied extensively and it is widely accepted that this practice affects the stock price

during the pendency of a proposed merger. 40 Traders using these approaches will digest

information both based on what that information says about the likelihood of the deal closing and
39
  Id. at 1600–01.
40
  For example, Peter Van Tassell wrote a Staff Report for the Federal Reserve Bank of New York in
January 2016, discussing this practice, in which he analyzed “the joint reaction of stock and option prices
reflects information about deal risk and the likelihood of deal success.”



                                                   102
about the “fallback” value of the Company if the merger fails. Both of those inputs (likelihood

of success and fallback value) would be relevant to the investor’s view of the security’s value,

and the prices at which they would trade the security. As one recent article explained: “The

fallback price reflects the value of the target firm . . . based on fundamentals, but also based on

other potential merger offers.” 41

        313.    For example, the valuation information included in proxy disclosures is used by

market participants trying to ascertain how motivated the acquirer is to close the merger

(notwithstanding potential obstacles or rights to cancel), how likely it is that the acquirer will

successfully secure financing to close the merger, how likely it is that a higher offer would

emerge (since positive valuation information will make higher offers more likely), and how

valuable shares in the company would be for shareholders to continue to hold if the merger did

not close.

        314.    The Cammer Factors generally recognize that the presence of sophisticated

market participants supports a finding of market efficiency. For example, in Cammer the court

wrote: “the existence of market makers and arbitrageurs would ensure completion of the market

mechanism; these individuals would react swiftly to company news and reported financial results

by buying or selling stock and driving it to a changed price level.” 42 As previously explained, at

all relevant times Shanda was owned by a large number of institutional investors and trading was

enhanced through the presence of many market makers. Additionally, during the Class Period,

many firms specializing in investing in companies during the pendency of a merger (e.g., as

explained in the prior paragraphs) enhanced market efficiency by trading in Shanda ADS.

41
   Bester, Alan and Martinez, Victor Hugo and Rosu, Ioanid, Cash Mergers and the Volatility Smile (July
23, 2020), AFA 2010 Atlanta Meetings Paper.
42
   Cammer, 711 F.Supp. at 1286–87.



                                                  103
X.     NO SAFE HARBOR

       315.    The statutory safe harbor provided by the PSLRA for forward-looking statements

under certain circumstances does not apply to any of the materially false and misleading

statements and omissions alleged in this Complaint. As the Company acknowledged within the

Proxies, the Transaction was a “going private” transaction under the SEC rules governing such

transactions and, therefore, the statements made in connection with the Transaction are not

subject to the PSLRA’s safe harbor. See 15 U.S.C.A. § 78u-5(b)(E). Furthermore, even if the

statements were not covered by this exemption, the statements at issue would not be protected by

the PSLRA’s safe harbor or the common law bespeaks caution doctrine for a variety of reasons,

including the following.

       316.    First, Defendants’ statements and omissions alleged to be false and misleading

relate to historical facts or existing conditions and, therefore, are not protected by the Safe

Harbor. Second, to the extent any of the false and misleading statements alleged may be

characterized as forward-looking, they were not adequately identified as “forward-looking”

statements when made. Third, any purported forward-looking statements were not accompanied

by meaningful cautionary language because risks that Defendants warned of had already come to

pass, and any cautionary language did not mention important factors of similar significance to

those actually realized. Fourth, to the extent that there were any forward-looking statements that

were identified as such, Defendants are liable because, at the time each of those forward-looking

statements was made, the speaker knew the statement was false when made.

XI.    ALLEGATIONS OF INSIDER TRADING

       317.    Defendants engaged in insider trading to the detriment of the Class members.

Defendants are also liable as insider traders under Section 10(b) of the Exchange Act and Rule

10b-5, as explained in Count II. Through this insider trading, Defendants are liable under


                                                 104
Section 20A of the Exchange Act, 15 U.S.C. § 78t–1, as explained in Count III. Defendants are

liable as control person under Section 20(a) of the Exchange Act, 15 U.S.C. § 78t(a), and as

expressly permitted by Section 20A(b)(3) of the Exchange Act, 15 U.S.C. § 78t–1(b)(3), as

explained in Count IV.

       318.    The Securities Were Purchased. The Final Proxy said that, through the Merger,

the Shanda Securities held by Unaffiliated Holders would be “purchased pursuant to the terms of

the Merger Agreement.” Thus, there can be no doubt that the Shanda Securities were purchased

as a result of the Merger.

       319.    Contemporaneity. Regardless of which person is ultimately deemed the

purchaser, that party clearly was the counter-party to Plaintiff and all other tenderers’ sales. A

party that purchases another’s shares in violation of the insider trading laws, is liable under

§10(b) of the Exchange Act for insider trading regardless of contemporaneity. Furthermore, that

purchaser is liable under §20A because they are a “contemporaneous trader,” because the trade

can execute at only one point in time, at which time both the buyer and seller are trading.

Contemporaneousness is a broader concept than actual privity, and includes those who traded at

about the same time as each other even if not in privity. But in all trades made with another, the

purchase and sale comprising the trade are made contemporaneously with each other.

       320.    Insider Knowledge – Material Non-Public Information.

               (a)     Defendant Zhang. At all relevant times, Defendant Zhang was in

possession of material non-public information about Shanda’s operations. Defendant Zhang was

aware of Mir II Mobile’s extraordinary revenue figures and that the projections in the Proxies

understated the Company’s value (e.g., by omitting the 2020 projections and by utilizing

unreasonable amortization and depreciation figures). Defendant Zhang was aware of the truth




                                                105
regarding each of the misstatements described herein and was aware of the material omissions

detailed herein. By virtue of possessing material non-public information, and due to his role as

an insider at Shanda, Defendant Zhang had a duty to disclose that information before trading on

the basis of that information, or to abstain from trading. Defendant Zhang also had a duty to not

misappropriate that information by either tipping any other person with that information or

otherwise using that information in conflict with the interests of Shanda’s shareholders. By

Defendant Zhang permitting/directing any of his controlled entities (Defendant Shanda,

Capitalcorp, and Capitalhold) to purchase Shanda Securities without disclosing the material

nonpublic information constitutes misappropriation of that information by both Defendant Zhang

and the controlled entities.

               (b)     Defendant Shanda. At all relevant times, Defendant Zhang was a

management-level employee of Shanda due to his position as its CEO. His knowledge is

therefore imputed to Shanda. Therefore, Shanda possessed material non-public information, as

described in paragraph 320(a). Shanda had a duty to disclose that information before trading on

the basis of that information, or to abstain from trading.

               (c)     Defendant Capitalhold. At all relevant times, Defendant Zhang was a

management-level employee of Capitalhold due to his position as its sole director, as a signatory

of the Merger documents, and due to holding the titles of Chairman of the board and acting chief

executive officer. His knowledge is therefore imputed to Capitalhold. Therefore, Capitalhold

possessed material non-public information, as described in paragraph 320(a). Trading while in

possession of the material non-public information imputed from Defendant Zhang constituted

actionable insider trading both because Mr. Zhang’s involvement rendered Capitalhold a

temporary insider and because such conduct constitutes misappropriation of that information.




                                                106
               (d)     Defendant Capitalcorp. At all relevant times, Defendant Zhang was a

management-level employee of Capitalcorp due to his position as its sole director, as a signatory

of the Merger documents, and due to holding the titles of Chairman of the board and acting chief

executive officer. His knowledge is therefore imputed to Capitalcorp. Therefore, Capitalcorp

possessed material non-public information, as described in paragraph 320(a). Trading while in

possession of the material non-public information imputed from Defendant Zhang constituted

actionable insider trading both because Mr. Zhang’s involvement rendered Capitalcorp a

temporary insider and because such conduct constitutes misappropriation of that information.

       321.    Defendants purchased the Shanda Securities due to the Merger. The following

allegations are stated in the alternative to each other. There is no uncertainty as to the relevant

factual events. The alternative pleading reflects several different potential conclusions as to who

is legally deemed the relevant purchaser under the securities laws.

               (a)     Shanda purchased the securities. Shanda offered to purchase the Shanda

Securities as part of the Transaction by publishing the Proxy statements, which functioned as an

offer to purchase investors’ Shanda Securities. According to a Form 13E-3 filed by Shanda with

the SEC on November 19, 2015, Shanda held the Extraordinary Shareholders Meeting and

approved the Transaction. Pursuant to this approval the merger “became effective” on

November 18, 2015. Shanda explained that as of the time the Merger became effective, each

ADS was converted into the “right to surrender one ADS in exchange for US$7.10.” Thus,

Shanda is properly deemed a/the purchaser.

               (b)     Defendant Capitalhold purchased the Securities. Capitalhold operated as

the special purpose entity for the benefit of Buyer Group 5 (a small group of investors, including

Defend Zhang). As a result of the Merger, Capitalhold became the owner of 100% of the equity




                                                 107
of Shanda. Thus it is naturally viewed as the purchaser of all outstanding shares. Defendant

Capitalhold was responsible for distributing the money to the payment agent that was used to pay

the merger consideration, which demonstrates that it purchased the Shanda Securities. Thus,

Defendant Capitalhold is properly deemed a/the purchaser.

               (c)     Defendant Capitalcorp purchased the Securities. The statutory merger

occurred between Defendant Capitalcorp and Defendant Shanda and Capitalcorp was created to

effectuate the purchase of the outstanding Shanda Securities owned by Unaffiliated Holders.

Thus, Capitalcorp was most directly the party that engaged in a transaction with Shanda, through

which Class members’ shares were acquired. Thus, Defendant Capitalcorp is properly deemed

a/the purchaser.

               (d)     Defendant Zhang purchased the securities through Defendant Capitalcorp.

Defendant Zhang engaged in insider trading because he directed Capitalcorp to purchase the

securities, which entity he controlled, and which purchase ultimately increased his beneficial

ownership of Shanda.

               (e)     Defendant Zhang purchased the securities through Defendant Capitalhold.

Defendant Zhang engaged in insider trading because he directed Capitalhold to purchase the

securities, which entity he controlled, and which purchase ultimately increased his beneficial

ownership of Shanda.

XII.   CLASS ACTION ALLEGATIONS

       322.    Plaintiff brings this federal securities class action pursuant to Rule 23 of the

Federal Rules of Civil Procedure on behalf of themselves and all persons and entities who held

Shanda Securities on May 5, 2015, or who sold Shanda Securities during the period from May 5,

2015 through the Transaction (which “became effective” on November 18, 2015), inclusive (the

“Class Period”), and were damaged thereby, except as excluded below (the “Class”). For the


                                                108
avoidance of doubt, the Class includes those who held Shanda ADS on May 5, 2015, redeemed

those ADS for Shanda’s Class A common stock during the Class Period and then sold those

common shares during the Class Period. For the further avoidance of doubt, included within the

Class Period is the effective time of the Transaction, wherein, the Shanda Securities that were

still held by Class members were entitled to be sold as part of that Transaction, and the time

thereafter when such sales were consummated.

       323.    Excluded from the Class are: (i) Defendants and members of Buyer Group 5; (ii)

members of the immediate family of any Individual Defendant; (iii) any person who was an

officer or director of Shanda during the Class Period; (iv) any firm, trust, corporation, or other

entity in which any Defendants have or had a controlling interest; (v) the legal representatives,

affiliates, heirs, successors-in-interest, or assigns of any such excluded person.

       324.    The members of the Class are so numerous that joinder of all members is

impracticable. During the Class Period, Shanda had approximately 540 million common shares

outstanding. The number of outstanding ADS during the Class Period is not publicly available

but the most recent number reported on Bloomberg, shows 61.83 million ADS outstanding as of

November 21, 2014. Shanda’s ADS actively traded on the NASDAQ.

       325.    While the exact number of Class members is unknown to Plaintiff at this time,

and can only be ascertained through appropriate discovery, it is likely that the proposed Class

numbers in the thousands and is geographically widely dispersed. Record owners and other

members of the Class may be identified from records maintained either by Shanda or by the

Depository of Shanda’s ADS and may be notified of the pendency of this action by mail, using a

form of notice similar to that customarily used in securities class actions.




                                                109
       326.    Plaintiff’s claims are typical of the claims of the members of the Class. All

members of the Class were similarly affected by Defendants’ allegedly wrongful conduct in

violation of the Exchange Act as complained of herein.

       327.    Plaintiff will fairly and adequately protect the interests of the members of the

Class. Plaintiff has retained counsel competent and experienced in class and securities litigation.

       328.    There is a well-defined community of interest in the questions of law and fact

involved in this case. Common questions of law and fact exist as to all members of the Class,

and predominate over any questions solely affecting individual members of the Class. The

questions of law and fact common to the Class include, without limit:

               (a)        whether the federal securities laws were violated by Defendants’ acts and

omissions as alleged herein;

               (b)        whether the statements made to the investing public during the Class

Period contained material misrepresentations;

               (c)        whether Defendants’ statements omitted material facts that Defendants

had a duty to disclose;

               (d)        whether Defendants’ statements omitted material facts necessary in order

to make the statements made, in light of the circumstances under which they were made, not

misleading;

               (e)        whether Defendants knew or recklessly disregarded that their statements

were false and misleading;

               (f)        whether defendants acted with the intent to defraud Class members

regarding the true value of the Shanda Securities;




                                                  110
                (g)     whether Defendants’ fraudulent conduct depressed the price of Shanda

stock during the Class Period;

                (h)     whether Shanda was in possession of material non-public information at

the time of the Transaction;

                (i)     whether Class members sold their securities contemporaneously with

Defendant Shanda’s purchase of those shares;

                (j)     whether the Individual Defendants were controlling persons of Shanda;

                (k)     whether reliance may be presumed pursuant to the fraud-on-the-market

doctrine and/or the presumption of reliance afforded by Affiliated Ute Citizens of Utah v. United

States, 406 U.S. 128 (1972); and

                (l)     whether and to what extent the shareholders of Shanda Securities suffered

losses due to Defendants’ fraudulent conduct.

        329.    A class action is superior to all other available methods for the fair and efficient

adjudication of this controversy because, among other things, joinder of all members of the Class

is impracticable. Furthermore, because the damages suffered by individual Class members may

be relatively small, the expense and burden of individual litigation make it impossible for

members of the Class to individually redress the wrongs done to them. There will be no

difficulty in the management of this action as a class action.

                                             COUNT I

                 Violation of § 10(b) of the Exchange Act and Rule 10b-5
          Promulgated Thereunder Against Shanda and the Individual Defendants
                              (Non-Insider Trading Claims)

        330.    Plaintiff repeats, incorporates, and realleges each and every allegation set forth

above as if fully set forth herein.




                                                 111
        331.    This Count is asserted pursuant to Section 10(b) of the Exchange Act and Rule

10b-5 promulgated thereunder by the SEC against all Defendants.

        332.    Defendants, individually and in concert, directly and indirectly, by the use of the

means or instrumentalities of interstate commerce, the mails, and/or the facilities of national

securities exchanges, violated Section 10(b) of the Exchange Act and Rule 10b-5 promulgated

thereunder by the SEC.

        333.    Defendants made false and misleading statements of material facts, omitted to

state material facts which they had a duty to disclose, and omitted to state material facts

necessary in order to make the statements made, in light of the circumstances under which they

were made, not misleading.

        334.    Defendants made their false and misleading statements and omissions and

engaged in the fraudulent activity described herein knowingly and intentionally or in such a

reckless manner as to constitute willful deceit and fraud upon Plaintiff and the other members of

the Class who sold Shanda Securities.

        335.    Defendants intended to and did, as alleged herein, (i) deceive the investing public,

including Plaintiff and members of the Class; (ii) artificially deflate and maintain the prices of

Shanda Securities; and (iii) cause Plaintiff and members of the Class to sell Shanda Securities at

artificially deflated prices.

        336.    The Defendants were individually and collectively responsible for making the

false and misleading statements and omissions alleged herein and having engaged in a plan,

scheme and course of conduct designed to deceive Plaintiff and members of the Class, by virtue

of having made public statements and prepared, approved, signed and/or disseminated




                                                112
documents that contained untrue statements of material fact and/or omitted facts necessary to

make the statements therein not misleading.

       337.     In ignorance of the false and misleading nature of Defendants’ statements and

omissions, and relying directly or indirectly on those statements or upon the integrity of the

market price for Shanda common stock, Plaintiff and other members of the Class sold Shanda

Securities at artificially deflated prices during the Class Period. But for the fraud, Plaintiff and

members of the Class would not have sold Shanda Securities at such artificially deflated prices.

By selling Shanda Securities at these artificially deflated prices the Class members suffered

economic losses, which losses were a direct and proximate result of Defendants’ fraudulent

conduct.

       338.     By virtue of the foregoing, Defendants are liable to Plaintiff and members of the

proposed Class for violations of Section 10(b) of the Exchange Act and Rule 10b-5 promulgated

thereunder.

                                             COUNT II

                    Violation of § 10(b) of the Exchange Act and Rule 10b-5
                         Promulgated Thereunder Against Defendants
                         Shanda, Zhang, Capitalhold, and Capitalcorp
                                    (Insider Trading Claims)

       339.     Plaintiff repeats and realleges each of the allegations set forth above as if fully set

forth herein.

       340.     This Count is asserted pursuant to Section 10(b) of the Exchange Act and Rule

10b-5 promulgated thereunder by the SEC against Defendants Shanda, Zhang, Capitalhold, and

Capitalcorp, as alleged below. This Count alleges material omissions in violation of the duties to

disclose breached by insider trading, under Rule 10b-5(b). This conduct at issue in this Count

also constitutes a “device, scheme, or artifice to defraud” and an “act, practice, or course of



                                                 113
business which operates or would operate as a fraud or deceit upon any person,” under Rule 10b-

5(a)/(c).

        341.     This Count is asserted on behalf of Plaintiff and all members of the Class who

sold Shanda Securities to Defendants as alleged herein.

        342.     Section XI herein alleges that Defendant Shanda, or in the alternative, Defendants

Zhang, Capialhold, or Capitalcorp, purchased Shanda Securities while in possession of material

non-public information about Shanda. Among this information was the knowledge that the

projections in the Proxies understated the Company’s value and the knowledge of Mir II

Mobile’s revenue.

        343.     Defendants purchased Shanda Securities from Plaintiff and members of the Class

as part of the Merger. This purchase constituted actionable insider trading under Section 10(b)

of the Exchange Act and Rule 10b-5, as Defendants possessed material non-public information,

and violated the duty to abstain or disclose and/or the duty to refrain from tipping.

        344.     Defendants are required to account for all such stock purchases and disgorge their

profits or ill-gotten gains.

                                              COUNT III

                             Violation of § 20A of the Exchange Act
                Against Defendants Shanda, Zhang, Capitalhold, and Capitalcorp

        345.     Plaintiff repeats and realleges each of the allegations set forth above as if fully set

forth herein.

        346.     This Count is asserted pursuant to Section 20A of the Exchange Act against

Defendants Shanda, Zhang, Capitalhold, and Capitalcorp, as alleged below. This Count alleges

material omissions in violation of the duties to disclose breached by insider trading, under Rule

10b-5(b). This conduct at issue in this Count also constitutes a “device, scheme, or artifice to



                                                  114
defraud” and an “act, practice, or course of business which operates or would operate as a fraud

or deceit upon any person,” under Rule 10b-5(a)/(c).

        347.      This Count is asserted on behalf of Plaintiff and all members of the Class who

sold Shanda Securities contemporaneously with Defendants’ purchase of those securities, as

alleged herein.

        348.      Section XI herein alleges that Defendant Shanda, or in the alternative, Defendants

Zhang, Capialhold, or Capitalcorp, purchased Shanda Securities while in possession of material

non-public information about Shanda. Among this information was the knowledge that the

projections in the Proxies understated the Company’s value and the knowledge of Mir II

Mobile’s revenue.

        349.      Defendants purchased Shanda Securities from Plaintiff and members of the Class

as part of the Merger. This purchase constituted actionable insider trading under Section 10(b)

of the Exchange Act and Rule 10b-5, as Defendants possessed material non-public information,

and violated the duty to abstain or disclose and/or the duty to refrain from tipping. Defendants

purchase violated Section 20A of the Exchange Act because it was an inside trading violation of

the Exchange Act. Defendants’ conduct gives rise to claims on behalf of those who traded

contemporaneously with Defendants, including all individuals who sold to Defendants.

        350.      Defendants are required to account for all such stock purchases and disgorge their

profits or ill-gotten gains.

                                              COUNT IV

                                Violation of § 20(a) of the Exchange Act
                                  Against the Individual Defendants

        351.      Plaintiff repeats, incorporates, and realleges each of the allegations set forth above

as if fully set forth herein.



                                                   115
       352.    This Count is asserted pursuant to Section 20(a) of the Exchange Act against the

Individual Defendants.

       353.    As alleged above, Shanda violated Section 10(b) of the Exchange Act and Rule

10b-5 promulgated thereunder by making false and misleading statements and omitting material

information in connection with the purchase and sale of the Shanda Securities and by actionable

insider trading. As alleged above, Shanda violated Section 20A of the Exchange Act by

purchasing Plaintiff’s and the Class members’ Shanda Securities through the Transaction and

while in possession of material non-public information. This fraudulent conduct was undertaken

with scienter and the Company is charged with the knowledge and scienter of each of the

Individual Defendants who knew of or acted with reckless disregard of the falsity of their

statements and the fraudulent nature of its scheme during the Class Period. Thus, Shanda is

primarily liable under Section 10(b) and Section 20(A) of the Exchange Act.

       354.    As set forth above, the Individual Defendants were control persons of Shanda

during the Class Period, due to their senior executive positions with the Company, positions on

the Board and significant control over the Company’s stock. Such positions meant that the

Individual Defendants had direct involvement and influence over the Company’s day-to-day

operations.

       355.    By virtue of the foregoing, the Individual Defendants had the power to influence

and control, and did influence and control, directly or indirectly, the decision-making of Shanda,

including the content of its public statements with respect to, among other things, the Transaction

and the March 2015 Projections.

       356.    As alleged in the alternative above, Capitalcorp and/or Capitalhold violated

Section 10(b) of the Exchange Act and Rule 10b-5 promulgated thereunder by omitting material




                                               116
information in connection with the purchase and sale of the Shanda Securities and by engaging

in actionable insider trading conduct. As set forth above, Defendant Zhang was a controlling

person of Capitalhold and Capitalcorp during the Class Period, due to his senior executive

position with the Company and positions on their boards. Such positions meant that Defendant

Zhang had direct involvement and influence over Capitalhold and Capitalcorp’s day-to-day

operations. By virtue of the foregoing, Defendant Zhang had the power to influence and control,

and did influence and control, directly or indirectly, the decision-making of Capitalhold and

Capitalcorp.

       357.     The Individual Defendants acted knowingly and intentionally, or in such a

reckless manner as to constitute willful fraud and deceit upon Plaintiff and the other members of

the Class who sold Shanda Securities during the Class Period.

       358.     In ignorance of the false and misleading nature of Defendants’ statements and

omissions, and relying directly or indirectly on those statements or upon the integrity of the

market price for Shanda common stock, Plaintiff and other members of the Class sold Shanda

Securities at artificially deflated prices during the Class Period. But for the fraud, Plaintiff and

members of the Class would not have sold Shanda Securities at such artificially deflated prices.

By selling the Shanda Securities at these artificially deflated prices the Class members suffered

economic losses, which losses were a direct and proximate result of Defendants’ fraudulent

conduct.

       359.     By reason of the foregoing, the Individual Defendants are liable to Plaintiff and

the members of the Class as controlling persons of Shanda in violation of Section 20(a) of the

Exchange Act.




                                                 117
XIII. PRAYER FOR RELIEF

         360.   WHEREFORE, Plaintiff respectfully prays for judgment against the Defendants

as follows:

                (a)     Determining that this action is a proper class action maintained under Rule

23 of the Federal Rules of Civil Procedure, certifying Plaintiff as class representative, and

appointing Labaton Sucharow LLP as class counsel pursuant to Rule 23(g);

                (b)     Determining and declaring that Defendants violated the Exchange Act by

reason of the acts and omissions alleged herein;

                (c)     Awarding Plaintiff and the Class compensatory damages against all

Defendants, jointly and severally, in an amount to be proven at trial together with interest

thereon;

                (d)     Awarding Plaintiff and the Class disgorgement of Defendant's ill-gotten

gains;

                (e)     Awarding Plaintiff and the Class their reasonable costs and expenses

incurred in this action, including but not limited to attorneys’ fees and costs incurred by

consulting and testifying expert witnesses; and

                (f)     Granting such other and further relief as the Court deems just and proper.

XIV. JURY DEMAND

         361.   Plaintiff demands a trial by jury of all issues so triable.




                                                  118
DATED: October 23, 2020

                                By: /s/ Carol C. Villegas

                                LABATON SUCHAROW LLP
                                Carol C. Villegas
                                David J. Schwartz
                                Jake Bissell-Linsk
                                140 Broadway
                                New York, NY 10005
                                Telephone: (212) 907-0700
                                Facsimile: (212) 818-0477
                                Email: cvillegas@labaton.com
                                       dschwartz@labaton.com
                                       jbissell-linsk@labaton.com

                                Attorneys for Lead Plaintiff David Monk
                                and Lead Counsel for the Proposed Class




                          119
